Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 1 of 77




                 EXHIBIT A-16
                  Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 2 of 77
DocuSign Envelope ID: 6DAt5599-DF3D-4DDA-9897-A1D50D4AAD3D




                                  IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN D15TRICT OF PENNSYLVANIA

                DONALD J. TRUMP FOR                          } Civil Action
                PRESIDENT, INC.; et al.,                     }

                             Plaintiffs,                     )
                                                                 No.:2-2Q-CV-966
                      v.                                     )

                KATHY BOOCKVAR; et al.,

                             Defendants.                     ) Judge J. Nicholas Ranjan


                    DEFENDANT COLUMBIA COUNTY BOARD OF ELECTION'S ANSWERS TO
                  PLAINTIFFS' SET OF WRITTEN INTERROGATORIES AND REQUESTS FUR
                           PRODUCTION OF DOCUMENTS DIRECTED TO ALL
                                DEFENDANT COUNTY BOARDS OF ELECTIONS


                     Defendant Columbia County Board of Elections, hereafter "Columbia County," by their

           undersigned counsel and pursuant to Rules 26, 33, and 34 of the Federal Rules of Civil Procedure

           and the Court's July 17, 202Q Scheduling Order, serves the following Answers to Plaintifi~'s Set

           of Written Interrogatories and Requests for Production of Documents Directed to AU Defendant.

           County Boards of Elections.

                                                GENERAL OBJECTIONS

           1.       Columbia County objects to the interrogatories, document r~yuests, and the definitions and
                    instructions contained therein, to the extent they impose upon Columbia County any
                    obligations greater than those imposed by the Federal Rules of Ci~hl Procedure.
           2.       Columbia County objects to producing any information protected by the attorney-client
                    privile~*e, work product doctrine, joint defense ar common interest privilege, non-testifying
                    expert privilege or any other applicable privilege.
           3.       Columbia County objects to the interrogatories and document requests to the extent they
                    seek disclosure of inf~rmati~n that is not in Columbia County's possession, custody or
                    control.
           4.       A res~anse tc~ a document request or inteno~atary stating that responsi~te documents will
                    be produced shall nc~t be deemed or a~nstrued to mean that there are, in fact, responsive

                                                                                                             EXHIBIT
                                                                                                           Marks 08/19/20 EX9
                 Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 3 of 77
OocuSign Envelope ID: 60A15599-DF30-4DDA-9697-A1050D4AAD30




                    documents or that Goluxnbia County acquiesces in the characterization of the activities or
                    conduct contained in the document request, interrogatory, or definitions and/or instructions
                    applicable to the document request ar interrogatory.
            5.      Columbia County expressly reserves the right to supplement, clarify, revise, or correct any
                    or all of the responses and objections herein, and to assert additional objections or
                    privileges, in one ar more subsequent supplemental response(s).
            6.      These General Objections are incorporated by reference as if fully set forth in the response
                    to each individual interrogatory and document request below. Columbia County reserves
                    the right to include additional objections as they became apparent.
            7.       Columbia County's investigation remains ongoing, and it reserves the right to supplement
                    this Response.


                                          ANSN~ERS TO INTERROGATORIES

                    1.      Please identify alt Procedures, Practices, Rules, Regulations, and/or Instructions

            You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

            and all Procedures, Practices, Rules, Regulations, and/or Instructions that Yau intend to

            implement, use, follow, and/or communicate in the November 3, 2020 General Election,

            concerning ar relating to the processing, verification, acceptance, and/or rejection of applications

            for absentee and/or mail-in ballots, including without limitation whether You mail applications to

           all qualified electors within Your county and/or whether Yau frank ~r prepay the postage for any

           or all completed and returned applications, and if there are any differences, please identify the

            reasons why You are making; a change in such Procedures, Practices, Rules, Regulations, and/or

            Instructions for the No~~ember 3, 202Q General Election.

            ANSWER:

                    Columbia CUunty objects to this Interrogatory as overly broad, unduly burdensome, not

            na~~~c~wly tailorul, and disprc~pc~riicmate because it seeks infonnatic~ii regarding applications for

           absentee ancifor mail-in ballots, the mailing Qf applications to c~uali(ied electors, and the

            ~~re.~ayrneryt cat' pc~tta~e '`(or any and all cc~m~l~ted and raturned applieati~ns," axone of which are
                      Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 4 of 77
     DocuSign Envelope 10: 60A15599-DF3D-4QDA-9897•AIDSOD4AA03D




(`               the subject of Piaintif~s' altegatians or the relief sought in their Amended GQmplaint, and because

                 it seeks brad information not relevant to Plaintiffs' allegations.

                         Columbia County also objects to this Interrogatory because it seeks information that will

                 be included in the report issued bar the Pennsylvania Department of State (the "Department")

                pursuant to 7i P.S. § 279.6 (the "Act 35 Reparl") and thus is nat required to be produced by

                Columbia County under the Court's July 17, 2020 Scheduling Qrder (ECF Na. 124).

                        Columbia County further objects to this Interrogatory because the information sought is

                publicly available from the Counties, the Office of the Secretary of the Commonwealth (the

                "Secretary"), the Qepartment, and/or ether agencies or instrumentalities of the Commonwealth of

                Pennsylvania, and thus equally accessible to Plaintiffs.

                        Columbia County also objects to this Interrogatory because it should more properly be

                directed ro the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

                Instructions concerning the June 2, 2020 Primary Election or November 3, 2020 Ge»eral Election

                that have been or will be promulgated or established by the Secretary or the Department.

                        Columbia County also objects to this Interrogatory because information relating to the

                "processing, verification, acceptance, and/or rejection of applications for absentee and/or mail-in

                ballots" falls outside the scope of the C'ourt's Juiy 17, 2020 Scheduling Order (EGF No, 124), and

                Plaintiffs have not sought an amendment to the Scheduling Qrder to expand or otter the scope af'

                these July 24, 220 discovery requests after filing their Amended Complaint nn July 27, 202O

               {ECF Nc>. 234). This Interrogatory is untimely and should 6e deemed a late service of discovery.

                        Based u~c~n aI! of these objections, the burde~~ and expe~ise of the ciisc;overy sc~u,ght

                outv~~eighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.




                                                                  3
                   Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 5 of 77
DowS~gn Envelope ID 6DA15598-DF3D-400A-9897-AIDSOL74AA03D




                    Subject t~ and without waiving these objections and the General nbjectic~ns, Columbia

           County has perrormed a reasonable search and is producing the available n~nprivileged responsive

           information as follows.

                    Fear the June 2, 2020 Primary Election:

               •    C'olumbia County processed, verified, accepter and/or rejected applications for absentee

                    and/or mail in ballots in accordance with the applicable laws contained in the Pennsylvania

                    Election Code, 25 Aa. Stat. Ann. ~§ 260Q et .sey. (the "Election Code"), Act 77 ~f 2019 and

                    Act 12 of 2020, and guidance issued by tfie Secretary and the Department.

               •    Columbia County does not have its awn written procedure, but follows the user guides

                    provided by the Department of State.

               •    Columbia County intends to utilize the same procedures for the November 3, 2020 General

                    Election, although Columbia County has not finalized all proe~ures for said election.

               •    Columbia County does not mail absentee and/or mail-in ballot applications t~ all qualified

                    electors within our county. An application is only mailed ro an elector if they call into the

                    office and r~uest an application be sent. An elector may also complete and submit an

                    electronic mail-in ballot application an the county's website or the Pennsylvania

                    Department of SCate's website.

               •    Columbia County does nc~t prepay the Wastage for any eompleteci or returned applieaticros.



                    2.     Please identif y ail correspondence, ~iiemoranda, email messages, postinbs, or other

           c~mmunicAticans, whether in writing car• made orally, that (a) were made by, to, and/or beh~~een You

           aid any other person, ineludin~ without limitation: (i) any pQliti~al party car body, ~c~liti~a!

           committee, pt~litical actin c~~rnmittee, non-croft c~r~;ai~i2ation, or other body cif citizens; (ii) any


                                                              4
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 6 of 77
DocuSign Envelope IO: 60A15599-OF3U-4DDA-9697-A1D5D04AAD3D




            voter/elector in the Commonwealth ~f' Pennsylvania; (iii) any other County Election Baard; (iv)

            any District Etectian Board; (v) any of Your employees, agents, ~r other representatives acting on

            four behalf; and/or (vi) Secretary Boockvar andtor the Elections Department; and (b) concern,

            relate to, describe, explain, or justify the Procedures, Practices, Rules, Regulations, and/or

            Instructions identified in Your answer to the preceding Interrogatory, including without limitation

           any incidents, complaints, concerns, changes, modifications, or supplementation to such

           Procedures, Practices, Ruies, Regulations, and/or Instructions.



           ANSWER:

                   Columbia County objects to this Interrogatory as overly broad, unduly burdensome, not

           narrowly tailored, and disproportionate because it seeks "all correspondence, memoranda, email

           messages, hosting, or other communications," whether in writing or made orally" that "were made

           by, to, and or between You and any other person," concerning the information requested in

           Interrogatory No. 1, which as reflected in the associated objections seeks information that is not

           the subject of Plaintiffs' allegations or the reiief sought in their Amended Camglaint.

                   Columbia County also objects to this Interrogatory as overly broad, unduly burdensome,

           not narrowly tailored, and disproportionate because it seeks the communications "whether in

           writing or made Uralty." Columbia County is a governmental body whose employees routinely

           answer oral questions about its processes and services, including absentee and mail-in ballot

           applications, without keeping any record c►f these communications. This Interra~atary, as written,

           seeks to tyave Columbia ~'c~unty memorialize all run-of-the-mill eoinmunieations regarding

           C~lumbifl Gc~unty's r<~utine business relating to applications for absentee and mail-in ballets,

           ~+~hich is unreAscanabie and has no bearing can ['laintifi's' claims.



                                                               5
                 Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 7 of 77
DocuSign Envelope Ip: 6DAt5599-DF3D-4DDA-9897-A7p50D4AAD3D




                    Columbia County also objects to this [nterrogatory because it seeks information that will

            be included in the report issued by the Pennsylvania Depanmeni of State (the "Department")

            pursuant to 71 P.S. § 279.6 (the "Act 3S Report") and thus is not required to be produced by

            Columbia County under the Court's July I?, 2Q20 Scheduling Order (ECF No. 124).

                    Columbia County further objects to this Internogatory because the information sought is

            publicly available fmm the Counties, the Office of the Secretary of the Commonwealth (the

           "Secretary"), the Denartm~nt, and/~r other agencies or instrumentalities of the Commonwealth of

            Pennsylvania, and thus equally accessible to Plaintiffs.

                    Columbia County also objects to this Interrogatory because it should more properly 6e

           directed to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

           Instructions concerning the June 2, 2020 Primary Election or November 3, 2020 General Election

           that have been or will be promulgated or established by the Secretary ar the Department.

                   Columbia County also objects to this Interrogatory because information relating to the

           "processing, verification, acceptance, and/or rejection of applications for absentee and/or mail-in

           ballots" falls outside the scope of the Court's Ju{y 17, 2020 Scheduling Order (ECF No. 124), and

           Plaintiffs have nit sought an amendment to the Scheduling Order to expand or alter the scope of

           these July 24, 202(1 discovery requests after filing their Amendod Complaint on July 27, 202!

           (ECF Nn. 234). This Interrogatory is untimely and shcauld be deemed a late service cif disct~very.

                   Cc~lurnbia C:`ounty also abjcets tG this lziterrogatory bee~au~~ it requests infaimation that is

           prc~lectecl by il~e att~~ney-client pri~~ile~;e, ~vc~rk product privilege, joint defense or common interest

           priti~ilege, and~'or other ap{~licable privileges car protections frcm~ disclosure.

                    Based upon aU of these objections, the burden and expense of the discovery sc~u~ht

           outweighs its likely henefits, especially on the expc~iited schetiul~ requested by Plaintif~ts.



                                                                G
                   Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 8 of 77
DocuSign Enuelape 10: &DA15599-DF30-4DDA-9897-A1~50D4AAU30




                     Subject to and without waiving these objections and the General Objections, Columbia

            County has performed a reasonable search and is pr~ducin~; the available nonprivileged responsive

            information as follows.

                •    C'c~lumbia Count}~ is currently unaware of any communications regarding an}r "incidents ar

                     complaints"' relevant to applications for absentee and/or mail-in ballots, other than the

                     unsupported and vague statements made in Plaintiffs' Amended Complaint.

               •     Pursuant to Foci. R. Civ. P. 33{a), Columbia County produces copies of the responsive,

                     non-privileged documents it has located after a reasonable search regarding absentee and

                     mail-in ballets related to the June 2, 2020 Primary Election and. the November 3, 3030

                    General Election.



                    3.      Please identify all Procedures, Practices, Rutes, Re~Tulations, and/or Instructions

           You implemented, used, followed, andlor cornmunicat~d in the June 2, 2QZQ Primary Election,

           and all Pracedures, Practices, Rules, Regulations, andlar Instructions that You intend to

           implement, use, fallow, and/or communicate in the November 3, 2020 General Election,

           concerning or relating tc~ the return or delivery by electors of voted absentee andiar mail-in ballots,

           including without limitation whether You frank or prepay the postage for any car aU absentee andlor

           mail-in ballots and/or whether third parties may deliver in-person absentee ~ndlor mail-in ballots

           cast by non-disabled electors, and if there are any diflf'erences, please identify the reasons why You

           are making a change in such Procedures, Practices, Rules, Regulations, and~c~r Instructions fnr the

           Noucmber 3, 2020 Ciener~l Etc~tion.

           Ai'vS1'VER:




                                                             fl
                 Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 9 of 77
DocuSign Envelope IQ 6RA15599-QF3D-40DA•9687-AIDSOLI4AAD3D




                    Columbia County objects to this Interrogatory as overly brad, unduly burdensome, not

            narrowly tailored, and disproportionate because it seeks information regarding the prepayment of

            pnstage for the return of absentee and/or mail-in ballots, ~~hich is not a subject of Plaintiffs'

            alle~atic~ns or the relief'sought in their Amended Complaint.

                    Columbia County also objects to this Interrogatory because it sceks information that wiU

            be included in the report issued by the Department pursuant to the Act 35 Report and thus is not

            required to be produced by ~'olumbia County under the Court's July 17, 2020 Scheduling Ordcr

           (ECF N4. l24).

                    Columbia County further objects to this Interrogatory because the information sought is

            publicly available from the Counties, the Secretary, the Department, and/or other agencies or

            instrumentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                    Columbia County also objects ro this Interrogatory because it should more properly he

           directed to the Secretary to the extent it requests Procedures, Practices, Rules Regulations andlor

           Instructions concerning the June 2, 2020 Primary Election or November 3, 2020 General Election

           that have been or will be promulgated or established by the Secretary or the Department.

                    Based upon all of these objections, the burden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by Flaintiffs.

                    Subject to and without waiving; these objections and the General Objections, Columbia

           County has perfQnned a reasonable search and is producing the available nonprivileged responsive

           information as follows.

                    For tite June 2, 220 Fritnary Cl~ction:

               • Columbia County followed the applicable laws contained in the Pennsylvania Election

                   Cade, 25 Pa. Stat. Ann. §§ 2G00 et seQ. {dle "Election Cade"), Act 77 af2019 and Act 12


                                                              8
                    Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 10 of 77
    DocuSign Envelope ID: BOA75598-QF30-4DOA-9897-A1D50D4AAD30




(                        of 2020, and guidance issued by the Secretary and the Department c~nceming the return

                         nr delivery of absentee and mail-in ballots for the June 2, 2020 Primary Election, including

                        concerning whether third-parties were permitted to deliver absentee and/or mail-in ballots

                        cast by non-disabled electors.

                    •   Columbia County does not have its own written procedure, but follows the user guides

                        provided by the Department of State.

                   •    Except as otherwise stated in this answer, Columbia County intends to utilize the same

                        procedures for the November 3, 2420 General Election, although Columbia County has nat

                        finalized all procedures for said election.

                   •    Columbia County did not in the past prepay the postage for any absentee or mail-in ballots.

                        However, based upon a July 3l, 2020 communication and press release fmm the

                        Department, Columbia County expects to provide pre-paid postage for the return of

                        absentee and mail-in ballots for the November 3, 202Q General Election, as provided by

                        the Department using funds appropriated from the federal government.

                   •    In accordance with the Election Code and related law and guidance, Colunnbia County asks

                        individuals that came to c ur counter whether they are delivering their awn ballot. if the

                        indi~~idual indicates that the ballot is not theirsa Columbia County directs them to the

                        Bloomsburg Past office to mail the ballot.



                        4.     Please identify all correspondence, memoranda, email messages, postings, ar ether

               communications, arhether in writing; c~c- made orally, that (a}were made by, t~, and/or between Yc~u

               and any other pe~s~n, including u~ith~ut limitation: (i) any ~alitical party c►r bady, political

               committee, political action committee. nan-profit organization, or Uther t~cady of citizens; (ii}any
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 11 of 77
DocuSign Envelope ID 8DA15599-DF30-4DDA•9697-AiD50D4AP~3D




            voter/elector in the Commonwealth of Pennsylvania; (iii) any other County Election Board; {iv)

            any District Election Board; (v) any of Your employees, agents, or other representatives acting on

            Your behalf; and/or (vi) Secretary Boockvar and/or the Elections Department; and (b) concern,

            relate to, describe, explain, or justify the Procedures, Frac~ices, Rules, Regulations, and/or

            Instructions identified in Your answer to the preceding Interrogatory, including without limitation

           any incidents, complaints, concerns, changes, modifications, or supplementation to such

           Procedures, Practices, Rules, Regulations, andlor Instructions.

           ANSWER:

                   Columbia County objects to this tnterragatory as overly broad, unduly burdensome, not

           narrowly tailored, and disproportionate because it seeks "at) corresppndence, memoranda, email

           messages, posting, or other communications," whether in writing ar made orally" that "»sere made

           by, to, and or between You and any other person." concerning the information requested in

           Interrogatory No. 3, which as reflected in the associated objections sceks information that is not

           the subject of Plaintiffs' allegations or the relief sought in their Amended Complaint.

                   Columbia County also objects to this Interrogatory as overly broad, unduly burdensome,

           not narrowly caitored, and disproportionate because it seeks the communications `'whether in

           writing ar made orally." Columbia County is a governmental body whose employees routinely

           answer oral questions atx~ut its processes and services, including absentee and mail-in ballot

           applications, without keeping any record of these communications. This Interrogatory, as written,

           seeks to have Columbia County memorialize all run-of-the-mill communicatipns regarding

           Columbia County's rc~uiine business relatir~~ to the return of absentee and mail-iii ballets, ~vhicU

           is unreasonable a~td has no bearing can Plaintiffs' ctaiins.




                                                            [G
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 12 of 77
DocuSign Envelope ID: 60At5599-pF3D-4DOA-9897-R1D50D4AAD3D




                    Columbia County also objects to this Inlerro~atory because it seeks information that will

            be included in the rePc~ri issued by the Department pursuant to the Act 35 Report and thus is not

            required t~ be produced by Columbia County under the Court's July 17, 2020 Scheduling Order

            (ECF NO. 124).

                    Columbia County further objects to this Interrogatory because the inforniation sought is

            publicly available from the Counties, the Secretary, the DepaKment, and/or other agencies or

           instrumentalities ofthe Gornmonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                    Columbia County also objects to this Interrogatory because it should more properly be

           directed to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

           Instructions concerning the June 2, 2020 Primary Election or November 3, 2020 General Election

           that have been or will be promulgated or established by the Secretary or the Department.

                   Columbia County also objects to this Interrogatory because it roquests information that is

           protected by the attorney-client privilege, work product privilege, joint defense or common interest

           privilege, and/or other applicable privileges ox protections from disclosure.

                    Based upon aU of these objections, the burden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                   Subject to and without waiving these objections and the General Objections, Columbia

           C'ounry has performed a reascmable search and is producing the available nonpriviteged res~ansive

           information as fnll~ws.

               •   Columbia County is currently unaware ofany comn~unicati~ns regarding any "incide~its ~r

                   cc~niplaints" relevaitit t~ applieatic~ns for absentee andlar mat!-in ballUts, other than the

                   unsup~arted and value statements made in Plaintiffs' Amended Gom~laint.
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 13 of 77
QocuSig~ Envelope ID' 6DAt5599-DF3D~4QDA-9B97-A1D50D4AAD3Q




                •   Pursuant to Fed. R. Ci~t. P. 33(a), see the documents produced in response to Interrogatory

                    Nn. 2.



                    5.       Please idenrify all Procedures, Practices, Rules, Regulations, and/or Instructions

            You implemented? used, followed, and/or communicated in the June 2, 2020 Primary Election,

            and aU Procedures, Practices, Rules, Regulations, antUor Instructions that You intend to

            implement, use, fallow, and/ar communicate in the November 3, 2Q20 General Election,

           concerning or relating; co the use, type, number, location, security, monitoring, advertisement,

            funding, and other factors or best practices for using drop boxes, mobile ballot collection centers,

           polling places, ~r other collectian/dmp-off locations far the return or delivery of voted absentee

           and/or mai!-in ballots, including without limitation documenting security and chain of custody of

           such delivered ballots, and if there are any differences, please identify the reasons why Yau are

           making a change in such Procedures, Practices, Rules, Regutatians, and/or Instructions for the

           November 3, 2020 General Election.

           ANSWER:

                    Columbia County objects to this Interrogatory as overly broad, unduly burdensome, not

           narrowly tailored, and disproportionate because it seeks broad information regarding absentee and

           mai!-in ballot procedures, and Plaintiffs' allegations and the relief sought in their Amended

           Gomptaint allege only that tl~c process is "unmonitored and insecure,' not that theee are issues

           with their lrumber, advertisement, funding, nr other unrelated factors.

                    Columbia County also objects to this Intenogatoiy because it seeks infarmatian that will

           be included in the report issued by the Department pursuAnt to the Act 35 Report and thus is not

           required to be produced by Columbia County under the Court's July 17, 2020 Scheduling Order

           (ECr NO. 124).
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 14 of 77
DocuSign Envelope ID: 8DA15599-DF30-4DOA-9897-A1050D4AA03D




                    Columbia County further objects to this Interrogatory because the information sought is

            publicly available from the Caunties, the Secretary, the Department, and/or other agencies ~r

            instrumentalities ofthe Commonwealth of Pennsylvania, and thus equally accessible to Plaintiff's.

                    Columbia County also objects to this interrogatory because it should more properly be

           directed to the Secretary to the extent it requests Procedures,   PI'SCt1CCS,   Rules Regulations andlc~r

           Inswctions concerning the June 2, 2020 Primary Election ar November 3, 2020 General Election

           that have been or wiU be promulgated ox established by the Secretary or the Department.

                    Based upon all ~f these objections, the burden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                   Subject to and without waiving these objections and the General Objections, Columbia

           County has performed a reasonable search and is producing the available nonprivileged responsive

           infonnatian as follows.

                   For the June 2, 2020 Primary Election:

               • Columbia County acted in accordance with the applicable laws contained in the Election

                   Code, Act 77 of 2019 and Act l2 of 2020, and guidance issued by the Secretary and the

                   Department relating to the use of drop boxes, mobile ballot collection centers, pilling

                   places, or other coltectionldmp-off locations for the rettarn ar delivery of voted absentee

                   and/or mait-in ballots.

               •   Columbia County did not utifixe any ofl=site drop boxes, mc~bite ballet collection centers,

                   polling places or other collection/drop-ofd' locations for the return or delivery ot~ voted

                   ahsentee andJc~r n~ait-ire ballots.

               •   Columbia County utilized an on-site drip box. Due to C~V1D-19, the Columbia County

                   Courthouse Annex building, iii which die Vnter Re~istration/Elec;tic~n Office is toca~ed,


                                                             13
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 15 of 77
DocuSlgn Envelope ID. 6DAt5599-OF30-400A-9897-A1D50D4AAD3Q




                    was closed to the general public. As part of'the Columbia County COVID-19 measures a

                    drop bnx was placed inside the vestibule of the Main Street Annex Building at the front

                    doors for visitors to place paperwork for the various offices lacate~ within the Main Street

                    Annex Building. The dcap box was visible by the County's sun~eillance system and the

                    bax was checked multiple times daily by elections staff for items placed in it.

                    Columbia County does not have its own written procedure, but follows the user guides

                    provided by the Department of State.

               • Columbia County intends to utilize the same procedures for the November 3, 2020 General

                    Election although Columbia County has not finalized all procedures for said election.

                    Going forward, Columbia County only expects to utilize the on-site drop box ifand when

                    the Columbia County Courthouse Annex building is closed for COV1D-19 measures.



                    6.      Please identify all correspondence, memoranda, email messages, postings, or other

           cammunications,whether inwriting ormade orally, that (a) were made by, to, and/or between You

           and any other person, including without limitation: (i) any political party or body, political

           committee, political action committee, non-profit organization, or other body of citizens; (ii) any

           voter/elector in the Commonwealth of Pennsytvatia; (iii) any other County Election Board; (iv)

           any District Election Board; (v) any of Your employees, ag~ms, or other representatives acting on

           Your behalf; and/or (vi} Secretary Boockvar and/or the Elections Depa~vnent; and (b) concern,

           relate to, describe, explain, or justify the Praccdures, Practices, Rules, Refutations, andlor

           Instructions identified in Your answer io the Urecedinb lnterrogatflry, inc(udin~ without liinitatian

           any incidents} complaints, concerns, cha~iges, modifications, or supplementation to sucl~

           Procedures, Practices, Rules, Re~Yulations, and/or Instructions.


                                                             14
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 16 of 77
DocuSign Envelope ID' 6QA15598-QF3Q-aDDA-9697-AtD50D4AAD3D




            ANSV1'ER:

                    Columbia County objects to this h~terrogatory as overly broad, unduly burdensome, nc>t

            narrowly tailored, and disproportionate because it seeks "all correspondence, memoranda, email

            messages, hosting, or other cnminunicatians," whether in writing or made orally" that "were made

            by, to, and or between You and any Qther person," concerning the inf'orn~atian requested in

            Interrabatory No. 5, which as reflected in the associated objections seeks information that is not

           the subject of Plaintiffs' allegations or the relief sought in their Amended Complaint.

                    Gaium6ia County also objects tci this Interrogatory as overty broad, unduly burdensome,

           not narrowly tailored, and dispr~partionatc because it seeks the communications "whether in

           H~riting ~r made orally." Columbia County is a governmental body whose employees routinely

           answer oral questions about its processes and services, including absentee and mail-in ballot

           voting, without keeping any record of these communications. This Interrogatory, as written, seeks

           to have Columbia County memorialize all run-af-the-mill communications regarding Columbia

           County's routine business relating tc~ the return ofd absentee and mail-in ballots, which is

           unreasonable and has no bearing on Plaintiffs' claims.

                   Columbia County also objects tc~ this Interragatc~ry because it seeks information that will

           he included in the report issued by the Department pursuant to the Rct 3S Report and thus is not.

           required to be produced by Cc~lu~nbia County under the Court's July 17, 2g2Q Scheduling Order



                   Columbia County further objects t~ this tnterro~;atory because the information sought is

           publicly available from the Counties, the Secretary, lllt De~rartment, andfor other agencies or

           instrumentalities ~f the C'c~mmonweahh of Pennsyh~ania, and thus equalt~ accessible t~ Plaimiffs.




                                                             [F~
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 17 of 77
DowSign Envelope ID 6DA15599-DF3D-4DDA-9897-A1D5004AAD3D




                   Columbia County also objects to this Interrogatory because it should more properly be

           directed to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

           Instructions concerning the dune 2, 2020 Primary Election or November 3, 2020 General Election

           that have been or will be promulgated or established by the Secretary or the Department.

                   Columbia County also objects to this Interrogatory because it requests information that is

           protected by the attorney-client privilege, work product privilege, joint defense or common interest

           privilege, andlor other applicable privileges or protections from disclosure.

                    Based upon all of these objections, the burden and expense ~f the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                   Subject to and without waiving these objections and the Genera) Objections, Columbia

           County has performed a reasonable search and is producing the available nonprivileged responsive

           information as follows.

               •   Columbia County is currently unaware of'any communications regarding an}' "incidents ~r

                   complaints" relevant t~ using drop byes, mobile ballot collection centers, palling places,

                   or other callectionldrap-off locations far the return or delivery of voted absentee andl~r

                   mail-in ballots, other than the unsupported and vague statements made in Plaintift's'

                   Amended Complaint.

               •   Pursuant to Fed. R. Civ. P. 33(a}, see the documents produced in resperose try Inte~rrog~tory

                   No. 2.



                   7.       Please identify all Procedures, Practices, Rules, Regulations, and/or Instructions

           You implemented, used, folfo~ved, and/or communicated in the Tune ~, 2020 Primary Election,

           and all Procedures, Practices, Rules, Regulations, and/or Itlstivctions that You intend to


                                                            1G
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 18 of 77
OocuSign Envelope ID: 6DA15599-UF3R-4DDA-9897-A1D5004AAC?30




            implement, use, follow, and/or communicate in the November 3, 2020 General Election,

            concerning or reiating to the pre-canvassing, canvassing, counting, and/or tabulation of voted

            absentee and/or mail-in ballots, including without limitation (a) the timing of when such pre-

            canvassing, canvassing, and/or counting shall occur; (b) whether absentee and/or mail-in ballots

            that have been (i) cast either without inner secrecy envelopes, with firmer secrecy envelopes with

            marks, text, or symbols, nr without the outside envelope's declaration being filled out, dated, and

            signed, and/or (ii) delivered in-person by someone other than the electors who voted the ballots

           should be processed, handled, counted, or disallowed, and (c) whether poll watchers can be present

           during any such pre-canvassing, canvassing, and/or counting, and if there are any differences,

           please identify the reasons why You are making a change in such Procedures, Practices, Rules,

           Regulations, and/or Instructions for the November 3, 2Q20 General Election.

           ANSWER:

                    Columbia County objects to this Interrogatory as overly broad, unduly burdensacne, not

           narrowly tailored, and disproportionate because it seeks broad information regarding absentee and

           mail-in ballot procedures, and Plaintiffs' allegations and the relief saubht in their Amended

           Complaint allege only that the process is flawed related to treatment of ballots that contain

           irregularities relating to the inner security envelope or outside envelope.

                   Columbia County also objects to this Interra~atory because ix seeks inf~rrnation that will

           be included in the re~rt issued by the llepartment pursuant to the Act 35 Re{~~rt and thus is not

           required to be produced by Columbia County under the Court's July 17, 202q Scheduling Order

           (ECF N~. 124).




                                                              17
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 19 of 77
OocuSign Envelope 1D 6DR15S99-DF3Q-40QA-9697-AIDSOOaAAU3D




                    Columbia Gaunty further objects to this Interrogatory because the information sought is

            publicly available from the bounties, the Secretary, the Department, and/or other agencies ar

            instrumentalities ofthe Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                    Columbia County also objects to this Interrogatory because it should more properly be

           directed to the Secretary to the extent it requests Procedures, Fractices, Rules Regulations andJor

            Instructions concerning the June 2, 202Q Primary Election or November ~, 2020 General Election

           that have been or will be promulgated or established by the Secretary nr the Department.

                    Based upon all of these objections, the burden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                   Subject to and without waiving these objections and the General Objections, Columbia

           County has performed a reasonable search and is producing the available nonprivileged responsive

           information as follows.

                   Subject to and without waiving the foregoing objections and Columbia County's General

           Qbjections, for the dune 2, 2020 Primary Election:

               • Columbia County acted in accordance with the applicable laws contained in the Btection

                   Code, Aet 77 of 2019 and Act l2 of 2020, and guidance issued by the Secretary and the

                   Department relating to pre-canvassing, canvassing, counting, and/or tabulation of voted

                   absentee andlor mart-in ballots.

               •   If a ballot was oast wiQ~out an iru~er secrecy envelope, consistent with its Host practice

                   Columbia Countydid cunt these votes. The Columbia County Canvass Board has al~~~ays

                   appc~~~ed counting such ballots sa as not to disenfranchise ~~°oters far the mistake of not

                   using tMe second enve{ape. This is consistent ~4-ith Department guidance that '`there is no

                   statutory requirement, nor is there any statutory authorit}~, fog• scttinb aside an absentee ar


                                                             18
               Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 20 of 77
DocuSign Envelope ID: 6DA15599-DF3WDDA-9897-AtD50D4AAD30




                    mail-in ballot solely because the voter forgot to properly insert it into the official election

                    ballot envelope."

               •   Columbia County does nc~t have its own written procedure, but follows the user guides

                   provided by the Department of State.

               • Columbia County intends to utilize the same procedures far the November 3, 202Q General

                   Election, although Columbia County has not finalized all procedures for said election.



                   8.      Please identify all carxespondence, memoranda, email messages, postings, ~r other

           communications, whether in writing or made orally, that (a) were made by, to, and/or between You

           and any other person, including without limitation: (i) any political party ar body, political

           committee, political action committee, non-profit organization, or other body of citizens; (ii) any

           voter/elector in the Commonwealth of Pennsylvania; (iii) any other County Election Board; (iv)

          any District Election Board; (v) any of Your employees, agents, or other representatives acting ott

           Your behalf; andlor (vi} Secretary Boackvar and/or the Elections Department; and (b) concern,

          relate to, describe, explain, or justify the Procedures, Practices, Rules, Regulations, and/or

           Instructions identified in Your answer to the preceding inteiragatory, including without limitation

          any incidents, complaints, concerns, changes, modifications, or supplementation to such

          Procedures, Practices, Rules, Regulations, and/or Instructions.

          ANSWER:

                   Columbia County objects to this lnterrngatory as overly broad, unduly hurdensnme, not

          narrowly xailc~a•ed, and disproportionate t~ec~use it seeks "all carresponderice, memoranda, email

          messages, pasting, car ether cc~nimunications," w°t~elher in ~~~ritin~; ar made c~ra(ly" that "were made

          by, lo, anti car E~etv~~een You and any other person," concerning the information requested iii
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 21 of 77
DocuSign Envelope ID 6DA15599-DF30-4DDA-9B97-A1D50D4AAD3D




            Interrogatory No. 7, which as reflected in the associated objections seeks information that is not

            the subject of Plaintiffs' allegations or the relief sought in their Amended Complaint.

                    Columbia County also objects to this Interrogatory as overly broad, unduly burdensome,

            not narrowly tailored, and disproportionate because it seeks the communications "whether in

           writing or made orally." Columbia Ceunty is a governmental body whose employees routinely

           answer oral questions about its processes and services, including absentee and mail-in 6allat

           votinb, without keeping any record of these communications. This Interra~atory, as written, seeks

           to have Columbia County memorialize all run-af-the-mill communications regarding Columbia

           County's routine business relating to the counting and tabulation of absentee and mail-in ballots,

           which is unreasonable and has no bearing on Plaintiffs' claims.

                   Columbia County also objects to this Interrogatory because it seeks information that will

           be included in the report issued by the Department pursuant to the Act 35 Report and thus is not

           re,~uired to be produced by Columbia County under the GourYs July 17, 2Q2Q Scheduling Order

           (ECF NO. l24).

                   Columbia County further objects to this Interrogatory because the information sought is

           publicly available from the Counties, the Secretary, the Department, and/or other agencies or

           instnimentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                   Columbia County also objects to this Cnterrogatory because it shc~uid more properly be

           directed tc~ the Secretary to the extent it requests Procedures, Practices, Rules Re~uIatians and/nr

           Instructions concerning the June 2, 2020 Primary Election car I~'ovember 3, 2020 Geneeal Election

           that have been or ~~ill be promulgated oe established by die Secretary or the Qepartment.




                                                            2U
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 22 of 77
DocuSlgn Envelope ID: 6DA15599-L1F3D-4DQA-9897-A1D50L?4AAD3D




                     Columbia County also objects to this Interrogatory because it requests information that is

            protected by the attorney-client privilege, work product privilege, joint defense or common interest

            privilege, andlor other applicable privileges or protections from disclosure.

                     Based upon al! of these objections, the burden and expense cif the discovery sought

            outweighs its likely benefits, especially on the expeditcd schedule requested by Plaintiffs.

                    Subject to and without waiving these objections and the General Objections, Columbia

            County has performed a reasonable search and is producing the available nonprivileged responsive

            infarmatic~n as follows.

                •   Columbia County is currently unaware of any communications regarding any "incidents or

                    complaints" relevant to pre-canvassing, canvassing, counting, and/or tabulation of voted

                    absentec and/or mail-in ballots, other than the unsupported and vague statements made in

                    Plaintit~s' Amended Complaint.

                •   Pursuant to Fed. R. Civ. F. 33(a), see the documents produced in response to Interrogatory

                    No. 2.



                    9.       Flease identify all Procedures, Practices, Rules, Regulations, and/or Instructions

           You implemented, used, followed, ancUor communicated in the June 2, 2020 Primary Election,

           and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

           implement, use, follow, and/or communicate in the November 3, 2020 General Election,

           cancernin~ or relating to insuring that electors why toted ~~ia absentee or mat!-in ballot de not

           vote a~au~ in-~ersc~n on Election Day, or if they do, they do not have more than one of their votes

           counted, including without limitation notifying the District Election Boards which voters are

           entitled to vote on Etectio~~ Day, either by way oFa paper ballot, on a machine, ter via a provisional


                                                               21
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 23 of 77
DocuSign Envebpe ID 6DA15599-DF3D-4DDA-9897-A1D50D4AAQ3D




            ballet and marking ar supplementing the poll books that are delivered to the District Election

            Boards with such information, ar~d if there are any differences, please identify the reasons why

           You are making a change in such Procedures, Practices, Rules, Regulations, and/or Instructions

           for the November 3, 2020 General Election.

           ANSWER:

                   Columbia County objects to this Interrogatory as overly broad, unduly burdensome, not

           narrowly tailored, and disprc~portianate because it seeks broad information regarding absentee and

           mail-in ballot procedures, and Plaintiff's' allegations and the relief sought in their Amended

           Complaint allele only that the mail-in and absentee ballot process is flawed, not that the voting

           process is generally subject to duplicate voting.

                   Columbia County also objects to this Interrogatory because it seeks information that will

           be included in the report issued by the Department pursuant to the Act 35 Report and thus is not

           required to he pmduced by Columbia County under the Court's July 17, 2020 Scheduling Order

           (ECF NO. 124).

                   Columbia County further objects to this interrogatory because the information sought is

           publicly available from the Counties, the Secretary, the Department, and/or other agencies ~r

           instrumentalities ofthe Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                   Columbia County also objects to this Interrogatory because it should more properly be

           directed to the Secretary to the extent it requests Procedures, Practices, Rules Regulations andlor

           Instructions concerning the June 2, 2 20 Primary Election ~r November 3, 2020 General Election

           that have been or will 6e promulgated or established by the Secretary or the Department.

                   Based upon all of these objections, the burden and expense of the discovery sought

           autweibl~s i[s likely benefits, especially can the e~pedit4~d schedule requested by Plaintiffs.



                                                             22
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 24 of 77
DocuSign Envelope ID: 6DA16599-DF3D-4DDA-9BB?-A1D50O4AAD3D




                    Subject to and without waiving these objections and the General Objections, Columbia

            Cciunty has performed a reasonable search and is producing the available nanprivileged responsive

            information as fallc~ws.

                    For the June 2, 202Q Primary Election:

               •    Columbia County acted in accordance with the applicable laws contained in the Election

                    Code, Act ?7 of 2014 and Act l2 of 2020, and guidance issued by the Secretary and the

                    Department relating t~ ensuring that absentee or mail-in voters did not vote in-person nn

                    Election Day.

               •    Columbia County does not have its own written procure, but follows the user guides

                    provided by the Department of State.

               •   Columbia County utilized printed poll book pages, which clearly indicated which voters

                   were eligible to vote in-person, and which were ineligible because they had already

                   submitted a voted ballot by absentee or mail-in ballot. The poll book pages also clearly

                   indicated which voters had applied for an absentea and/or mail-in ballot but had not yet

                   returned one, indicating that the voter was only eligible to cast a provisional baliat.

               •   Columbia County intends to utilize the new procedures dictated by the applicable laws and

                   Department guidance for the November 3, 2020 General Election, in which tt~e poll book

                   will be split into two sections. The main part ~f the doll book will list voters who have

                   either nit requested an absentee Ur mai!-in ballot or who ha~~e not returned their ballot, The

                   secondary section of the }~r►!1 book will list only these voters who have been marked as

                   having returned their issued mail-in ballot. Qn election day at the pelting daces, voters in

                   the secondary szetion who are recorded as "already voted" will be inf~rn~ed by election




                                                             23
                 Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 25 of 77
DocuSign Envelope ID. 6DA15599-OF3D-4DDA-9B97-A1D50p4AAD3D




                     officia{s that they are not eligible to cast a regular ballot in the election, and if any voter

                     disputes their ~U bac k record, an official will issue the voter a pmvisiona! ballot.




                     14.         Please identify all correspondence, memoranda, email messages, postings, or other

           communications, whether in writing or made orally, that (a) were made by, to, and/ar between You

           and any other person, including without limitation: (i} any political party or body, politico!

           committee, political action committee, non-profit organization, car other body of citizens; (ii) any

           voter/elector in the Commonwealth of Pennsylvania; (iii} any other County Election Board; (iv)

           any District Election Board; (v} any of Your employees, agents, or other representatives acting on

           Your behalf; andlor (vi} Secretary Boockvar and/or the Elections Department; and (b) concern,

           relate to, describe, explain, or justify the Procedures, Practices, Rules, Regulations, and/or

           Inswctions identified in Your answer to the preceding Interrogatory, including without limitation

           any incidents, complaints, concerns, changes, modifications, or supplementation to such

           Procedures, Practices, Rules, Regulations, and/or Instructions.

           ANSWER:

                     Columbia County objects to this Interrogatory as overly broad, unduly burdensome, not

           narrowly tailored, and disproportionate because it seeks "alt correspondence, memoranda, email

           ~~iessages, pasting, or other communications;' whether in writing or made orally"that "~~~ere made

           by, ta, and or between You and any other person," concerning the information requested in

           Interrc~~atory Na. 9, which as reflected in the assaciat~d objections seeks infArn~atian that is not

           tiie subject of Plaintiffs° aitegations ~r the relief sought in their A~ncnded Com~lainE.

                     Columbia County also objects to this Inteno~atory ~s overly broad, unduly burdensome,

           IIOI (181'CO'4~'ly   tailored, and disproportionate because i~ seeks the communications ``w~~ether in
                                                                24
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 26 of 77
DocuSign Envelope ID: 6DA15599-QF3Q-40DA-9697-A1050D4AAD3D




            writing car made orally." Columbia Gc~unty is a governmental body whose employees routinely

            answer oral questions about its processes and services, including absentee and mail-in ballot

            voting, without keeping any record of these communications. This Interrogatory, as written, seeks

            to have Columbia County memorialize all nin-of-the-mill communications regarding Columbia

           Countys routine business relating to day-of voting procedures and the management of in-person

           and by-mail voting, which is unreasonable and has no bearing on Plaintiffs' claims.

                   Columbia County also objects t~ this Interrogatory because it seeks information that will

           be included in the report issued by the Department pursuant to the Act 35 Report and thus is not

           required to be produced by Columbia County under the Court's July 17, 2020 Scheduling Clyder

           (ECF Na. 124).

                   Columbia County further objects to this Interrogatory because the information sought is

           publicly available from the Counties, the Secretary, the De}~artment, andtor other agencies or

           instrumentalities ofthe Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                   Columbia County also objects to this Interrogatory because it should more properly be

           directed to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

           Instructions concerning the June 2, 2020 Frimary Election ar November 3, 2p2Q General Election

           that have been c►r wil! be promulgated or established by the Secretary or the Department.

                   Columbia County also objc~is to this Interrogatory because it requests information that is

           protected by the attorney-Client ~rivile~e, wort; product privilege, joint defense or common interest

           privilege, and/~r other applicable privileges car protections from disclosure.

                    Based u~c~n all of ~l~cse objections, the burden and expense of the discovery sought

           outweighs its likely benefits, esper.ially nn the expedited schedule requested by Plaintiffs.




                                                             2S
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 27 of 77
DocuSign Envelope ID: 6DA15599.OF3Q-40DA-9887-A1D50D4AAD3D




                    Subject to and v~~ithnut waiving these objections and the General objections, Catumbia

            County has performed a reasonable search and is producing the available nc~n~rivileged responsive

            information as follows.

                •   Columbia County is currently unaware of any cornmunicatiQns regarding any "incidents or

                    cc~mpiaints" relevant to ensuring that electors who voted via absentee or mail-in ballot do

                    oat vote again in-person on Election Day, other than the unsupported and vague statements

                    made in Plaintiffs' Amended Complaint.

               •    Pursuant to Fed. R. Civ. P. 33(a), see the documents produced in res}~anse to Interrogatory

                    No. 2.



                    11.      Please identify all incidents known car reported to You from the June 2, 2020

           Primary Election of (a) electors who applied for and/or voted an absentee or mail-in ballot and

           also voted in-person, either on a votinb machine or via a paper or provisional baliot, on Election

           Day at a polling place; (b) electors who received andlor voted more than one absentee or mail-in

           ballot; (c) non-disabled electors whose absentee or mail-in ballots were mailed or deliveret~ in-

           person by a person other the non-disabled electors whc~ voted the absentee ormail-in ballots; and/or

           (d) electors who claimed that someone had impersonated them andlor cast either in-person,

           absentee, and/car mail-in ballots for them without their knowledge, consent, ~r authorization, and

           for eael~ such incident, state what review or investigatic►n was undertaken by ~'ou in response tc~

           the incident, including all detzrminatians made ~n the incident, le~;ai actions Riled, and referrals to

           law enfc~rctmeni.

           Al~SV1'ER:




                                                             2t~
                    Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 28 of 77
    DocuSign EnveloQe ID: 6DA15589-RF3D-4DDA-9897-AIDSOD4AAD30




(                       Columbia County objects to this lnterrogatary as overly broad, unduly burdensome, not

                narrowly tailored, and disproportionate because it seeks broad information regarding "incidents"

                related to absentee and mail-in ballot votes whether or not relevant to their claims, and extends to

                voter impersonation, which is outside Plaintiffs" allegations and the relief sought in their Amended

                Complaint.

                        Columbia County also objects to this Interrogatory because it seeks information that will

               be included in the report issued by the Department pursuant to the Act 35 Report and thus is not

               required to be produced by Columbia County under the Court's Juty 17, 2020 Scheduling Order

               (ECF Na. 124}.

                       Columbia County further objects to this Interrogatory because the information sought is

               publicly available from the Counties, the Secretary, the Department, and/or other agencies or

               instrumentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                       Based upon all of these objections, the burden and expense of the discovery sought

               outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                       Subject to and without waiving these objections and the General Objections, Columbia

               County has performed a reasonable search and is pmciucing the available nonpriviteged responsive

               information as follows: Columbia County experienced no responsive "incidents."



                       12.     Please identify ail Procedures, Practices, Rules, Regulations, and/nr Instructicans

               1`ou implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

               and all Procedures, Practices, Rules, Regulations, and/or Instiu~tic~ns that You intend to

               impteme~tt, use, t:~llow~, and/or communicate in the November 3, 2Q20 General Elation,

               concerning; or ►•elating to the ~ccreditatic~n o1~ soli watchers, the issuance and verification of pall



                                                                 2?
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 29 of 77
DacuSign Envelope ID: 60A15599-DF3U-4DDA-969]-A1050D4AAD3Q




            watcher's certificates, and whether poll watchers are permitted tv mQnitar the issuance. return.

            casting, and counting of all ballots, including without limitation absentee and/or mail-in ballots,

            and if there are any differences, please identify the reasons why You are making a change in such

            Procedures, Practices, Rules, Rebautations, and/or Instructions far the November 3, 2020 General

            Election.

            ANS~'1'ER:

                    Columbia County objects to this Interrogatory as overly broad, unduly burdensome, not

            narrowly tailored, and disproportionate because it seeks brad information regarding poll

           watchers, and Plaintiffs' allegations and the relief sought in their Amended Complaint is very

           narrow: the ability far poll watchers to serve in counties outside their county of residence and to

           observe and participate in the pre-canvass of ballots.

                    Columbia County further objects to this Interrogatory because the information sought is

           publicly available from the Counties, the Secretary, the Department, and/ar other agencies or

           instrumentalities ofthe Commonwealth of Aennsylvania, and thus equally accessible to Plaintiffs.

                   Columbia County also objects to this Interrogatory because it should more properly tie

           directed to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

           lnstructi~ns concerning the June 2, 2020 Primary Election or November 3, 2020 General Election

           that have been or will tie prt~mu[gated or established by the Secretary or the Department.

                    Based upon all of these objections, the burden and expense of the discovery sought

           c~utu~eighs its likely benefits, especially an the expedited schedule requested by PlaintitTs.

                    Subje~l tc~ and without waiving; these ~t~jectians and the General ()bjecticros, Cc~tumbia

           County has pert<~rn~ed a reasonat~lc search and is praduring dte available nc>nprivileged res~nsive

           inic»iY~~tion as fi~llc~ws.



                                                             Zx
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 30 of 77
OocuSign ~nvela~e ID: 60A15598-DF3D-AOQA-9897-A1D50p4AAD3D




                    For the June 2, 2020 Primary Election:

                •   Columbia County acted in accordance with the applicable laws contained in the Election

                    Code, Act 7? of 2019 and Act 12 of 2020, and guidance issued by the Secretary and the

                    Department relating pc►11 watchers.

                •   Columbia County had no pall watchers at the June 2, 2020 primary elation, as n~ one

                    requested to serve as a poll watcher. Columbia County asks that any candidate/party

                    wanting a poll watcher should make the request in writing or by email, with aone-week

                    notice prior to the election to give time to issue the certificate. The certificate is issued by

                    the board of el~tian with their signatures on the certificate. The certificate is provided to

                    the poll watcher alonb with the rules and regulations relating to poll watchers.

               ~    Columbia County does not have its own written procedure, but follows the user buides

                    provided by the Department of State.

               •    Columbia County intends to utilize the same procedures far the November 3, 2020 General

                    Election, although Columbia County has not finalized all procedures for said election.



                    13.    Please identify all correspondence, memoranda, email messages, postings, or other

           communications, whether in writing ar made orally, that (a) were made by, to, andlor between You

           and any other person, including without limitation: (i) any political party or t~ody, political

           c~tnmittee, politieaE action committee, non-profit organization, or other body of citizens; (ii) any

           voterlelector in the Commonwealth cif Pennsylvania; (iii} any other County Elecir~n Board; {iv)

           any District Etecticm Board; (v) any ~f Your employees, agents, or other representatives acting gn

           Your behalf;. anti/or {vi) Secretary Boockuar and/car the Elections Department; and (t~) concern,

           rGl~te tc~, dcsc:ril~e, explain, or justify thc; Procedures, Practices, Rules, Regulations, andlpr


                                                              29
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 31 of 77
OocuSign Envelope 10 6DA1559&-DF3D-~DDA-9897-A105004AAD3D




            Instructions identified in Your answer to the preceding interrogatory, including without limitation

            any incidents, ccimplaints, concerns, changes, modifications, or supplementation to such

            Procedures, Practices, Rules, Regula~ians, and/or Instructions.

           ANSWER:

                   Columbia County objects tc~ this Interrogatory as overly broad, unduly burdensome, not

           narrowly tailored, and disproportionate because it seeks "all correspondence, memoranda, email

           messages, posting, or other communications," whether in writing or made orally"that "were made

           by, to, and or between You and any other person," cUncerning the information requested in

           Interrogatory Na. 12, which as reflected in the associated objections seeks infarnnation that is not

           the subject of Plaintiffs' allegations or the relief sought in their Amended Complaint.

                   Columbia County also objects to this lnterragatc~ry as overly broad, unduly burdensome,

           not narrowly Tailored, and disproportionate because it seeks the cUmmunicatians "whether in

           writing ~r made orally." Columbia County is a governmental body whose employees routinely

           answer oral questions about its processes and services, including absentee and mail-in balt~t

           voting, without keeping any record Qf these communications. This Interrogatory, as written, seeks

           to have Columbia County memorialize all run-af-the-mill communications regarding Columbia

           County's routine business relating to poll watchers, which is unreasonable and has na bearing, an

           Plaintiffs' claims.

                    Columbia County also objects to this Inten~o~atary because it should more properly be

           directed to tl~e Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

           Instructions ca~cerning t}ie June 2, 2020 Primary Election car November 3, 2020 Gener~t Election

           that hale been or will be promulgated car established by the Secretary or the Department.




                                                            3Q
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 32 of 77
DocuSign Envelope ID: 6DAt5599-DF3D-dDDA-9697-A1D50D4RAQ3D




                    Columbia Caunty also objects tc~ this Interrogatory because it requests informatican that is

            protected by the attorney-client privilege, work product privilege, joint defense ar common interest

            privilege, and/or other applicable privileges or protections from disclosure.

                     Based upon all of these objections, the burden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                    Subject to and without waiving these abjectians and the General Objections, Columbia

           County has performed a reasonable search and is producing the available nonprivileged responsive

           information as follows.

               •   Columbia County is currently unaware of any communications regarding any "incidents or

                   complaints" relevant to pall watchers, other than the unsupported and vague statements

                   made in Plaintiffs' Amended Complaint.           Further answering, Columbia County has

                   provided infannation about its pol} watchers in response to interrogatory Na. 12.



                   14.     Please identify from the June 2, 2020 Primary Election:

                           (a)     The total number of absentee and mail-in ballots that were returned to You
                                   by mail and of this total, the number afmail-returned ballots that were: (i)
                                   pre-canvassed and counted; (ii) pre-canvassed and not countad; (iii)
                                   challenged and counted; (iv) challenged and not counted; (v) canvassed and
                                   counted; (vi) canvassed and not courted; and (vii) not canvassed and not
                                   counted;
                           (b)     The total number of absentee and mail-in ballots that were returned to You
                                   in person at Your official registered office, and ~f this total, the number of
                                   in-~ersan/o!~`ice-returned ballots that were: (i} pre-canvassed and counted;
                                   (ii) pre-camfassed and not counted; (iii} challenged and counted, (i~~)
                                   challenged and not counted; (v) canvassed and counted; (vi) canvassed and
                                   not counted; and {vii) not canvassed and not counted; and
                           (c}     The total number of absentee and mail-in ballets that v~-ere r~:turnc~l tc~ You
                                   in }person t~ a drop-box, mobile ballot cc~ltection center, palling place, or
                                   other c~llr~tion!dro~-aid' location other than inside Your official registered
                                   office, and of this total, the number of in-persat~/of~ce-returned ballots that
                                   were: (i) pre-canvassed and counted; (ii) pre-canvassed and not counted;
                                   {iii) challenged and counted; (iv) chaIlen~ed and not counted; (v) canvassed

                                                             3l
                 Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 33 of 77
DocuSign Envelope IQ: 6DA15599-DF3R-40DA-9897-A1D5004AAL)3D




                                     and counted; (vi) can~~assed and not counted; and (vii) nc~t canvassed and
                                     not counted.
            ANSWER:

                    Columbia County objects to this Interrogatory as overly broad, nc~t narrowly tailored, and

            disproportionate because it is neat limited to the specific allegations and relief requested in

            Plaintiff's' Complaint (or Amended Complaint), making the burden of producing this discovery

            outweigh its potential benefits. Columbia County also objects to this Interrogatory because it seeks

            information that will be included in the report issued by the Department pursuant to the Act 35

            Report and thus is not required to be produced by Columbia County under the Court's Juty 17,

            2020 Scheduling Order (ECF No. 124). Columbia County further objects to this Interrogatory

            because the information sought is publicly available from the Cattnty, the Secretary, the

            Department, and/or other agencies or instrumentalities of the Commonwealth of Pennsylvania, and

            thus equally accessible to Plaintiffs. Columbia County also objects to this Interrogatory because

            it should more properly be directed to the Secretary as it maintains the requested information in its

            possession, custody and control as part of the SURE system, and any production by Columbia

            County woutd be duplicative.

                    Subject to and without waiving these objections and the General Objections, Columbia

            County has perforrn~d a reasonable search and is producing the a~~ailable nonprivile~,ed responsive

            inforn~ati4n as follows.

                    Columbia County had a total of 4,964 absentee and/or mail-in ballots returned either by

            mail oe in person. A breakdown of ltow those ballots were returned cannot be generated.

                    a. The total number of absentee and mail-in ballots that were returned to you by mail

                        and of this total, the number ofmail-returned ballots t1~at 4~ere:




                                                              32
                   Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 34 of 77
    DocuSign Envelope ID 6DA15599-QF3D-dDDA-9997-A1D50Q4AAR3D




i                               i.   Pre-canvassed and Counted: All ballots that were returned were pre-

                                     canvassed.

                               ii.   Are-canvassed and Not Counted: No ballots were pre-canvassed and not

                                     counted.

                             iii.    Challenged and Counted: Na ballots were challenged.

                              iv.    Challenged and Not Counted: Nn ballots were challenged.

                              v.     Canvassed and Counted: All ballots that were returned were centrally scanned

                                     to be added ca the eiecdon day totals.

                             vi.     Canvassed and Not Counted: No ballots were canvassed and not counted.

                             vii.    Not Canvassed and Not Counted: No ballots were not canvassed and not

                                     counted.

                       h. The total number of absentee and mail-in ballots that were returnc;d tc~ you in person

                           at your local office and of this total, the number of mail-returnE;d ballots that were:

                               i.    Pre-canvassed and Counted: Sce above.

                              ii.    Pre-canvassed and Nat Counted: See above.

                             iii.    Challenged and Counied: See alwve.

                             iv.     Challenged and Not Counted: See above.

                              v.     Canvassed and ~ounte~: See above.

                             Sri.    Canvassed and Not Counted: See above.

                            vii.     Not Canvassed and Not Counted: See above.

                       c. The total number ofabsencee and malt-in ballots that were returned to you in person

                           to a drop hoax, mo~iile ballot collection center, polling place, oe other collectionldre►p




                                                                 33
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 35 of 77
DocuSign Envelope ID 6DA15599-DF30-4DDA-9B97-A1p50D4AA03D




                        off location: Columbia County did not utilize any aff site drop boxes, callectian

                        centers, etc. Na ballots were returned this way.




                                 REQUESTS FOR PRODUCTION OF DOCUMENTS

                   1.      Please produce all documents Yau referenced, relied upon, reviewed, or consulted

           when answering the above Interrogatories.

           RESPONSE:

                   Columbia County incorporates by reference its objections to the associated Interrogatories.

           to addition, eolumbia County objects to this Request as overly broad, not narrowly tailored, and

           disproportionate because it is not limited to the specific allegations and relief requested in

           Plaintiffs' Complaint (or Amended C:omplaint), making the burden of producing this discovery

           outweigh its potential benefits. Columbia County also objects to this Request because it seeks

           information that will be included in the report issued by the Department pursuant to the Act 35

           Report and thus is not requiret~ to be produced 6y Columbia County under the Court's July 17,

           2Q20 Scheduling Order (ECF No. t 24).

                   Columbia County further objects ro this Request because the information sought is publicly

           available from the Counties, the Secretary, the Deparhnent, and/or ocher agencies or

           instnamentalities afthe Commonwealth of Pennsylvania, and thus equa}ly accessible to Plaintiffs.

                   Columbia G~unty also objects to this Request because it should mare properly be directed

           to the Secretary tc~ the extent it requests Procedures, Practices, Rules Regulations and/or

           Instructions concerning the June 2, 2020 Primary Election or November 3, 202Q General Election

           that hive been or will bE promulgated or established by the Secretary or the Department, and any

           production by Cc~tun~bia County ~aauld be duplicative.


                                                            34
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 36 of 77
DoCuSign Envelope ID 6DA15599-pF3{?-400A-9897-At050D4AAC330




                    Based upon all of these objections, the burden and expense of the discovery sought

            outweighs its likely benefits, especially ~n the expedited schedule ret~uested by Plaintiffs.

                    Subject to and without waiving these objections, Columbia County has performed a

            reasonable search and is producing; any available responsive non-privileged information as

            identified below.

                     Columbia County identifies the following documents, which it will not produce because

           they are publicly available and accessible, or they are documents creates and maintainai by the

           Secretary, also a party to this litigation:

               a. The Election Code;

               b. Act 77 of 2019;

               c. Act 12 of 2020;

               d. The Department's Act 77 Absentee and MaiE-itt Guidance;

               e. The Department's Ballot Processing Guidance;

               f. The Department's Permanent Voters Guidance;

               g. The Department's Mail-In Application Processing User Guide;

               h. The Department's Absentee Application Processing User Guide;

               i. The Department's Provisional Ballots Guidance; and

               j. The Act 35 response submitted to the Department by Columbia County and the compiled

                   report prepared by the Department in accordance with Act 35.



               Also subject to and without ~vaivin~ these c~bjeciions and the General f.~bjeetipns, Coturnbia

           County produces Qie documents attached to these responses.




                                                              35
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 37 of 77
OocuSign Enve4ope ID 60A15599-OF3D-4DDA-9697-A1050I34AA030




                    2.      Please produce all Procedures, Practices, Rules, Regulations, and/or Instructions

            You implemented, used, followed, and/or communicated in the June 2, 2420 Primary Election,

            and all Aracedures, Practices, Rules, Regulations, and/or Instructions that You intend to

            implement, use, follow, and/or communicate in the November 3, 2020 General Election,

            concerning or relating to the receirt, storage, review, delivery, return, collection, and counting of

            paper ballots, including but nat limited ro absentee, mail-in, provisional, and alternative emergency

            ballots, and all correspondence, memoranda, email messages, postings, or other documents

            reflecting communications, whether in writing, ar made orally, that (a) were made by, to, and/or

           between You and any other person, including without limitation: (i) any paJirical party or body,

           ~litical committee, political action committee, non-profit organization, or other body of citizens;

           (ii) any voter/elector in the commonwealth of Permsylvania; (iii) any other Gounty Election Board;

           (iv) any District Election Board; (v) any of Your employees, agents, or other representatives actin

           on Your behalf; and/or {vi} Secretary Boockvar andlor the Elections Department; and (b) concern,

           relate to, describe, explain, or justify such Procedures, Practices, Rules, Regulations, and/o~

           Inshuctions, including wlithout limitation any incidents, complaints, concerns, changes,

           modifications, or supplementation to such Procedures, Practices, Rules, Regulations, andCoe

           Instructions.

           RESPONSE:

                   Columbia County objects to this Request as overly broad, not narrowly tailored, and

           disproportionate because it calls for "all Procedures, Practices, Kules, Refutations, andlor

           Instructions" relating to "the pre-can4rassin~, cam~assing, and/or counting of absentee and/or maii-

           in ballots" and "alf carres~andence... made by, to, and/car between Yaur and any other person,"

           »fithoui limitation to the specific allegations and relief requested in Plaintiffs' Goinplaint and the


                                                             36
               Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 38 of 77
~owSign Envelope ID: 6DA15599-OF3D~DQA-9897-A1050D4AAD3D




           scope of discovery provided in the C:c~urt's July 17, 2020 Scheduling Order (ECF NO. 124),

           making the burden of producing this discovery outweigh its potential benefits.

                   Columbia County alsn nbjects to this Ret~uest because it seeks information that will be

           included in the report issued by the Department pursuant tv the Act 35 Report and thus is not

           required to be produced by Columbia County under the Court's July 17, 2Q20 Scheduling (3rder

           (ECF NO. 124).

                   Columbia County further objects to this Request because the information sought is publicly

           available from the Counties, the Secretary, the Department, and/or other agencies or

           instrumentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                   Columbia County also objects to this Request because it should more properly be directed

           to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

           Instructions concerning the luxe 2, 2020 Primary Election or November 3, 2Q20 General Election

           that have been ar will be pramulgated or established by the Secretary or the Department, and any

           production by Columbia County would be duplicative.

                  Columbia County also objects to this Request because it requests information that is

          protected by the attorney-client privilege, work product privilege, joint defense or common interest

          privilege, and/or other applicable privileges ae protections from disclosure.

                  Based upon al! c,f these c~bjeetions, the burden and expense of the dise~very sought

          Outweighs its likely benefits, especially on the expedited schedule requested by Plaintiff's.

                  Subject to and without waiving these objections and the General Clbjc;ctions, Golumt~ia

          C'ciunt~ has perfUnneci a reasonable search and is arc>dueing any a~~aitable responsive; non-

          privileged information as identified in Response tU Request No. 1.




                                                           37
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 39 of 77
QocuSign Envelope ID 6DA15599-DF3D-4aDA-9897-A1D5QQaAAD3D




                        3. Please produce al( Procedures, Practices, Rules, Regulations, andlor Instructions

            Yau implemented, used, followed, and/or communicated in the June 2, 202p Primary Election,

           and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

           implement, use, follow, and/or communicate in the November 3, 2020 General Election,

           concerning or relating to the pre-canvassing, canvassing, and/or counting of absentee and/or mail-

           in ballots, including urithout limitation (a} the timing of when such pre-canvassing, canvassing,

           and/car counting shall occur; (b) whether absentee and/or mail-in ballots that have been (i) cast

           either without inner secrecy envelopes, with. inner secrecy envelopes with marks, text, or symbols,

           or without the outside envelope's declaration being filled out, dated, and signed, and/or (ii)

           delivered in-person by someone other than the electors who voted the ballots should be processed,

           handled, counted, or disallowed, and. (c) whether poll watchers can. he present during any such pre-

           canvassing, canvassing, and/or counting, and all correspondence, memoranda, email messages,

           postings, or other documents reflecting communications, whether in writing or made orally, that

           (a) were made by, ta, and/or between You and any other person, including without limitation: (i)

           any p~olitica! party or body, political committee, ~litical action committee, non-~rofiit

           organization, or other body of citizens; (ii) any voter/elector in the Commonwealth of

           Pennsylvania; (iii) any other County Election Board; (iv) any Qistrict Election Boazd; (v) any of

           Your employees, agenfis, or other representatives acting on Your behalf; and/or {vi} Secretary

           Boocicvar and/or the elections Department; and (b) conceiY~, relate to, describe, explain, or justify

           such E'rocedures, Practices, Rules, Regulations, andlor Instructions, including tivitliout limitation

           any incidents, eompl~ints, cc~ncer~as, changes, modifications, or supplementation to such

           Procedures, Practices, Rules, Regulations, and/or Instructions.

           RESPONSE:
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 40 of 77
DocuSign envelope ID; 6DA75599-DF3D-4QQA-9B97-AtD5QD4AAD3D




                    Gotumbia County ahjects to this Rec}uest as overly broad, not narrowly tailored, and

            disproportionate because it calls far "ati Procedures, Practices, Rules, Regulations, and/or

            Instructions" relating to the pre-canvassing, canvassing, and/or counting ~f absentee and/or mail-

            in ballots" and "all correspondence... made by, to, and/or between Your and any other person,"

            without limitation to the specific allegations and relief requested in Plaintiffs' Complaint and the

           scope of discovery provided in the Courc's July 17, 2020 Scheduling Order (ECF NO. 124),

            making the burden ofproducing this discovery outweigh its potential benefits.

                    Columbia County also objects to this Request because it seeks inforn~ation that will be

           included in the report issued by the Department pursuant to the Act 35 Report and thus is nit

           required to be produced by Columbia County under the C'ourt's July 17, 2Q20 Scheduling Order

           (ECF ND. 124).

                   Columbia County further objects to this Request because the information sought is publicly

           available from the Counties, the Secretary, the Department, andlor other agencies or

           instrumentalities ofthe Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                   Coturnbia County alsfl objects to this Request because it should mare properly be directed

           to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

           Instructions concerning the June 2, 2020 Primary Election or November 3, 2020 General Election

           that have been car will be pramulbated ar estat~lished by the Secretary ar the Department, and any

           production by Galumbia County would be duplicative.

                   Columbia County also abj~:ts t~o this Request Gecause it requests inforn~ation that is

           prc~tect~;ci by the auc~rney-client privilege, work ~rnduct pa•ivilege, joint defense ~e camm~n interest

           privilege, and/car other ap{~licabte ~a~•ivileg~s car prc~tectic~ns icc~m diseic~sure.




                                                                 39
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 41 of 77
pocuSign Envelope ID 6DA15599-DF3R-4DDA-9897-A1D50D4AAD3D




                    Based upon all of these objections, the burden and expense of the discovery sought

            outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                    Subject to and without waiving these objections and the General Objections, Columbia

            County has perfc~nned a reasonable search and is producing any available responsive non-

            privilebed information as identified in Response to Request No. 1.



                   4.       Please produce all Procedures, Practices, Rules, Regulations, and/or instructions

            Yau implemented, used, followed, and/or communicated in the June 2, 202Q Primary Election,

           and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

           implement, use, follow, and/or communicate in the November 3, 2020 General Elecrian,

           concerning or relating to the use, type, number, location, security, monitoring, advertisement,

           funding, and other factors or best practices for using drop boxes, mobile ballot collection centers,

           polling places, or other collection/dmp-ofd' locations to receive voted absentee andlor mail-in

           ballots, including; without limitation documenting security and chain of custody of such delivered

           6altots, and all correspondence, memoranda, email messages, pcastings, ox other documents

           reflecting communications, whether in writing ar made orally, that (a) were made by, to, andlor

           between You and any other person, including without limitation: (i) any political party or body,

           political committee, political action committee, non praiit organization, or other body ofcitiaens;

           (ii) any voter/elector in the Gon~,mc~nweaith of Pennsylvania; (iii) any other County Election Board;

           (iv) any District Election Board; (v) any of Yoar employees, agents, or other• representatives actin;

           on four behalf; and/or (vi) Secretary Bc~ockvar and/or the Elections Department; and (b) co~ieern,

           relate to, describe, explain, ar justify such Procedures, Practices, Rules, Resutations, and/or

           Inst~vctic~ns, including; without limitation a~Yy in~ide~its, Gamplaints, concenis, changes,


                                                            40
               Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 42 of 77
DocuSi~n Envelope Iq 60A15599-DF3D-4DDA-9897-A1D50D4AAD30




            modifications, or suPplementatic~n to such Procedures, Practices, Rules, Regulations, andlor

           [nstructions.

           RESPONSE:

                   Columbia County objects to this Request as overly broad, not narrowly tailored, and

           disprc~portianate because it calls for "all Procedures. Aractices, Rules, Regulations, and/or

           Instructions" relating to "the use, type, number, location, security, monitoring, advertisement,

           funding, and other factors or best practices for using drop boxes, mobile ballot collection centers,

           polling places, ar other catlectian/drop-off locations to receive voted absentee andlar mail-in

           ballets" and "all correspondence... madN by, ta, and/or between Ycaur and any other person,"

           without limitation tc~ the specific allegations and relief requested in Plaintiffs' Complaint and the

           scope ofdiscovery provided in the Court's July 17, 2020 Scheduling Urder (EGF No. 124), making

           the burden of producing this discovery outweigh its potential benefits.

                   Columbia County also objects to this Request because it seeks information that will be

           included in the report issued by the Department pursuant to the Act 35 Report and thus is nit

           required to be produced by Galumbia G~unty under the Court"s July l7, 202(} Scheduling C)rder

           (ECF No. l24).

                   Coiumbia County further objects to this Request because the information sought is publicly

           available fram the Counties, the Secretary, the Department, and/or ether agencies or

           instrumentalities of the Gammonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                  Columbia County also objects to this Rcc~uest because it should more property be directed

           t~ thc. Sc~retaly to tlae extent it requests Pre~ccedures, Practices, Rules Regulations and/or

           L~st~ructions concerning the June 2, 2020 Primary Election or November 3, 202Q General Election




                                                            41
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 43 of 77
DocuSign Envelope ID 6DA15599-DF30-4QDA-9897-A1D50U4AAD3D




            that have been or will be promulgated or established by the Secretary or the Department, and any

            production by Columbia County would be duplicative.

                    Columbia County also objects to this Request because it requests information that is

            protected by the attorney-client privilege, work pmduct privilege, joint defense or common interest

            privilege, andlor other applicable privileges or protections from disclosure.

                    Based upon all of these objections, the burden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                   Subject to and without waiving these objections and the General Objections, Columbia

           County has performed a reasonable search and is producing any available responsive non-

           privileged information as identified in Res~wnse to Request No. 1.



                   5.      Please produce all Prcacedures, Practices, Rules, Regulations, and/or Instructions

           You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

           and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

           implement, use, follow, andlor communicate in the November 3, 2020 Genera{ Election,

           concerning or relating to the circumstances under which a person other than the nnn-disabled

           elector may return or deliver an absentee or mail-in ballot for that nc~n-disabled elector, and all

           correspondence, memoranda, email messages, postings, ar other documents reflecting

           cc~mmunication~, whether ui writing or made c~ral(y, that ~~) v~~ere made by, to, and/or between l~ou

           and any other person, including without limitation: (i) any political party or body, political

           ec~mmittee, political action committee, non-}prof t or~,anization, +~r Qther body of citizens; (iij any

           voterlelector i~~ the Comrnonweaith of Pennsylvania; (iii) any other C.aunty Election Board; (iv)

           any District Clection Beard; (~~} any of Your employees, agents, or other representatives aetin~ on


                                                             42
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 44 of 77
potx~Sign envelope Ia' 60A15589-OF3D-4DDA-9697-A1D50D4AA03D




            Your behalf; and/or (vi) Secretary Baockvar and/or the Electic~~ns Department; and (b) concern,

            relate ta, describe, explain, or justify such Procedures, Practices, Rules, Regulations, and/nr

            Instructions, inciudin~; without limitation any incidents, complaints, concerns, changes,

            modifications, or supplementation to such Procedures, Practices, Rules, Regulations, and/or

            Instructions.

            RESPONSE:

                    Columbia County objects tc~ this Request as overly broad, nit narrowly tailored, and

           disprop~rtianate because it calls for "all Procedures, Practices, Rules, Rcgulatians, and/or

            lnstructians" relating to "the circumstances under which a person other than the non-disabled

           elector may return or deliver an absentee or mail-in ballot for that non-disabled elector" and "al!

           correspondence... made by, to, and/or between Your and any other person," without limitation to

           tl~e specific allegations and relief requested in Plaintiff's' Complaint and the scope of discovery

           provided in the C'ourt's July 17, 202Q Scheduling Order (ECF No. 124), making the burden of

           producing this discovery outweigh its pc~tentiai benefits.

                   Columbia C'~unty alsn objects to t}~is Request because it seeks inti~rn~atian that will be

           included in the report issued by the Department pursuant to the Act 35 Report and thus is not

           required to be produced by Columbia Cpunty under the Court's July 17, 2t?20 Scheduling Qrder

           (ECF Na. 124).

                   Columbia County further objects t~ this Request because the inforn~atian sought is publicly

           a~railablc~ from the Counties, the Se~;retary, thy; Department, a~~d/car other agencies or

           instrumentalities of the Co»~mcan~~eaith of Pennsylvania, and thus equally accessible to Plaintiff's.

                   Columbia C'~unty also c~hjects to this Request because it should mare properly he directed

           to the Secretary to floe extent it reyuests Prc~eedures, Practices, Rules Regulations and/or


                                                              43
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 45 of 77
DacuS~gn Envelope ID 6DA15598-~F3D-4DDA-9B97-A1D50R4AA03D




            Instnuctians concerning the June 2, 202Q Primary Election or November 3, 2 20 General Election

            that have been ar will be promulgated ~r established by the Secretary or the Department, and any

            pmductian by Columbia County wnuld be duplicative.

                   Columbia County also objects to this Request because it requests infarmatic►n that is

            protected bytheattorney-client privilege, work product privilege, joint defense orcamman interest

           privilege, and/or other applicable pri~•ileges ar protections fram disclosure.

                   Based upon all of these objections, the burden and expense of the discovery sought

           outweighs its lii~ely benefits, especially an the expedited schedule requested by Plaintiffs.

                   Subject to and without waiving these objectians and the General Qbjec;tians, Columbia

           County has performed a reasonable search and is producing any available responsive non-

           privileged information as identified in Response to Request No. 1.




                                                            44
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 46 of 77
DocuS+gn Envelope Id: 6DA15598-OF3D-4DDA-9887-A1D50D4IWll3D




                    b.       Please produce all Procedures, Practices, Kules, Regulations, and/or Instructions

            Yc~u implemented, used, followed, andlor wmmunicated in the June 2, 2020 Primary Election,

            and all Procedures, Practices, Rules, Regulations, and/or lnstnactians that You intend to

            implement, use, follow, and/or communicate in the November 3, 2020 General Election,

           concerning or relating to the processing, verification, acceptance andlor rejection of applications

            for absentee and/or mail-in ballots, including without limitation whether to mail applications to all

           registered voters or qualified electats within Your county without a signed written request ar

           anpiication, and whether to frank or prepay the postage for any or all completed and returned

           applications, and al! correspondence, memoranda, email messages, postings, or other documents

           reflecting communications, whether in writing or made orally, that (a) were made by, to, and/or

           between YQu and any other person, including without limitation: (i) any political party or body,

           political committee, political action committee, non-pmfit organizadan, or other body of citizens;

           (ii) any votedetector in the Commonwealth of Pennsylvatia; (iii) any other County Election Board;

           (iv) any District Election Board; (v) any of Your employees, agents, or other representatives acting

           an Yaur behalf; and/or (vi) Secretary Boockvar and/or the Elections Department; and (6) concern,

           relate to, describe, explain, or justify such Procedures, Practices, Rules, Regulations, and/or

           Instructions, including without limitation any incidents, complaints, concerns, changes,

           modifications, or supplementation to such Procedures, Practices, Rules, Refutations, and/or

           Instructions.

                   RESPONSE:

                   Columbia County objects to this Request as overly broad, oat narrowly tailored, and

           disproportionate because it calls for "alt Procedures, Practices, Rules, Regulations, and/~ar

           Instructic~i~s" re(atin~ to "the processing, verification, acceptance, and/or rejection of applications



                                                              4S
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 47 of 77
OocuSfgn Envelope 10 6C1A15599-OF3D-4DDA-9697-AtD50D4AAQ3D




            for absentee and/or mail-in ballots, including without limitation whether to mail applications to all

            registerai voters or qualified electors within Your county without a signed written request or

            application, and whether to frank ar prepay the postage for any or all completed and returned

            applicatians"and "alt correspondence... made by, to, and/or between 1'c►ur and any other person,"

            without limitation to the s}~ecific allegations and relief requested in t'laimiffs' Complaint and the

            scope of discovery provided in the Court's July 1 ?, 2020 Scheduling Order (ECF Na. 124), making

            the burden of producing this discovery outweigh its potential benefits.

                    Columbia County also objects to this Request because it seeks inforrnatian that will be

           included in the report issued by the Department pursuant to the Act 35 Report and thus is not

           required to be produced by Columbia County under the Court's Juty 17, 202Q Scheduling Order

           (ECF Nn. 124).

                    Columbia County further objects to this Request because the inf«rmation sought is publicly

           available from the Countiesx the Secretary, the Department, and/or other agencies or

           instrumentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                   Columbia County also objects to this Request because it should mare properly be directed

           to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

           instructions concerning the June 2, 2020 Primary Election or November 3, 2020 General Election

           that have been or will be pramulgatecl ~r established by the Secretary or tl~e Department, and any

           production by Gotu~nbia County would be du~lic~ative.

                   Columbia Cauniy also objects to this Request because it requests information that is

           protected by the attorney-client privilege, ~+sorts product privilege, joint defense ~r common interest

           privilege, and/or other applicable privileges or prateclions from disclosure.




                                                             4G
                     Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 48 of 77
     DocuSign Envelope IQ: fiDA15599-DF3D-4DDA-9897-AtD50D4AAD3D




r'                       Based upon all of these objections, the burden and expense of the discovery sought

                 outweighs its likely benefits, especially nn the expedited schedule requested by Plaintiff's.

                         Subject to and without waiving these objections and the General Objections, G~lumbia

                 County has performed a reasonable search and is producing any available responsive non-

                 privileged information as identified in Response to Request No. 1.



                         7.      Please produce all Procedures, Practices, Rules, Regulations, andlor Instructions

                You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

                and all Procedures, Practices, Rules, Regulations, andlor Instructions that You intend to

                implement, use, follow, andfor communicate in the November 3, 2020 General Election,

                concerning or relating to the issuance of absentee and/or mail-in ballots to registered voters,

                including without limitation sending absentee ormail-in ballots to all registered voters or qualified

                electors in Yaur county without a signed written request or application from such voters or electors,

                and/or franking or pre-paying the postage for voted absentee and/or malt-in ballots, and all

                correspondence, memoranda, email messages, postings, or other documents reflecting

                communications, whether in writing or made orally, that (a) were made by, to, andlor between You

                and any other person, including without limitation: (i} any political party or body, political

                committee, ~olitiea! actin committee, non-profit organization, or other body of citizens; (ii) any

                volerfelc:ctor in the Gornmonwealth of t'ennsylvania; (iii) any other County Election Board; (iv)

                any District Election Board; (v) any of Your employees, agents, or ocher representatives acting nn

                Your hehaif; and/~~r (vii Secretary Bc~ockvar and/ar the ElectiUns Department; and (b) cciijc;erc~,

                relate tc~, describe, explain, or justify such Arocedures, Practices, Rules, Regulations, and/c~a•

                Instructions, including without limitation any incidents, complaints, concerns, changes,



                                                                   4?
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 49 of 77
OowSign Envelope ID. 6DA15598-OF3D-4pDA-9897-A1D5QD4AAD3D




            modifications, ar supplementation to such Procedures, Practices, Rules, Regulations, andlc~r

            Instructions.

            RESPONSE:

                   Columbia County objects to this Request as overly broad, not narrowly tailored, and

           disproportionate because it calls far "all Procedures, Practices, Rules, Regulations, and/or

           Instructions" retaling to "to the issuance of absentee and/or mail-in ballots to registered voters"

           and "alf correspondence... made by, co, and/or between Your and any other person," without

           limitation to the specific allegations and relief requested an Plaintiffs' Complaint and the scope of

           discovery provided in the Court's Juty 17, 2020 Scheduling Qrder (ECF Nn. 124), making the

           burden of producing this discovery outweigh its potential benefits.

                   Columbia County also objects to this Request because it seeks information that will he

           included in the report issued by the Department pursuant to the Act 35 Report and thus is not.

           required to be praduc:ed by Columbia County under the Court's ,luly 17, 2020 Scheduling Order

           (ECP No. 124j.

                   Columbia County further objects to this Request because the information sought is publicly

           available from the Counties, the Secretary, the Department, and/or other agencies or

           instrumentalities ofthe Commonwealth of Pennsylvania, and thus equally accessible to Plaintiff's.

                   Columbia County also objects to this Request because it should more properly be directed

           t~ the Secretary to the extent it requests Procedures, Practices, Rufes Regulations and/or

           Instructions concerning the June 2, 2020 Primary Election or No~l~mber 3, 202Q General Election

           thAt have been or ~4Fi11 be ~r~mulgate~ or established by the Secretary or the Department, and any

           production by Gc~lumbia County would be duplicative.




                                                            48
                    Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 50 of 77
    ~ocuSign Envelope ID: 6DA15598-OF3D-4DDA-9897-A1050D4AAQ3D




t                       Columbia County also objects to this Request because it requests information that is

                protected by the attorney-client pm~ilege, worl~ product privilege, joint defense or common interest

                privilege, and/or other applicable privileges or protections from disclosure.

                        Based upon all of these objections, the burden and expense of the discovery sought

               outweighs its likely benefits, especially on the expedited schedule requested by Plaintiff's.

                        Subject to and without waiving these objections and the General Objections, Galumbia

               County has performed a reasonable search and is producing any available responsive nan-

               privite~ed information as identified in Response to Request No. 1.




                                                                 49
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 51 of 77
QocuSign Envelope ID 6DA15599•DF3D-DOA-9B97-A1Q50D4AAD3D




                   8.      Please produce all Procedures, Practices, Rules, Regulations, and/or Instructions

           You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

           and all Procedures, Practices, Rules, Regulations, and/or [nshuctions that You intend to

           implement, use, follow, and/or communicate in the November 3, 2020 General Election,

           concerning or relating to the accreditation of poll watchers, the issuance and verification of poll

           watcher's certificates, and whether pall watchers are permitted to monitor the issuance, return,

           casting, and counting of all ballots, including without limitation absentee and/or mail-in ballots,

           and all correspondence, memoranda, email messages, postings, gr other documents reflecting

           communicatians,whether inwriting ormade orally, that (a) were made by, to, andlor hetween You

           and any other person, including without limitation: (i} any political party or - body, polirical

           committee, political action committee, non-profit organization, or other body of citizens; (ii) any

           voter/elector in the Commonwealth of Pennsylvania; (iii} any other County Election Board; (iv)

           any District Election hoard; (v) any of Your employees, agents, or other representatives acting on

           Your behalf; and/or (vi) Secretary Boockvar and/or the Elections Department; and (b) concern,

           relate to, describe, explain., or justify such Procedures, Practices, Rules, Regulations, and/or

           Instnictions, including without limitation any incidents, cornpiaints, concerns, changes,

           modifcations, or supplementation to such Procedures, Practices, Rules, Regulations, and/or

           Cnstructions.

           RESPONSE:

                   Columbia County objects to this Request as overly broad, not nanowty tailored, and

           disprc~{~ortionate because it calls For "alt Procedures, Practices, Rules, Regulations, and/or

           h~structions" ret~tinb to '`to the accreditation of poll «catchers, the issuance and verification cif poll

           ~~ratcher's certificates, and ~vl}cthec poll watchers are permitted to monitor the issuance, return,


                                                              50
                    Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 52 of 77
    DocuSign Envelope IDS 8DA15599-DF3D-4pDA-9897-A1D50D4MD3D




(               casting, and counting of ali ballots" and "all c~rres~ondence... made by, tc~, and/or between Your

               and any other person," without limitation to the specific allegations and relief requested in

                Plaintiffs' Compiaint and the scope of discovery provided in the Court's July 17, 2Q20 Scheduling

               order (ECF No. 124), making the burden of producing this discovery outweigh its potential

               benefits. Plaintiffs' Complaint requests very narrow relief concerning poll watchers —the ability

               to pot! watchers io serve in counties outside their county of residence and to observe and participate

               in the pre-canvass ~f ballots.

                        Columbia County also objects t~ this Request. because it seeks information that will be

               included in the report issued by the Department pursuant t~ the Act 3S Report and thus is not

               required to be produced by Columbia County under the Court's July 17, 2020 Scheduling Order

               (EGF No. 124).

                       Columbia County further objects to this Request because the information sought is publicly

               available fmm the Counties, the Secretary, the Department, and/or other agencies or

               instrumentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                       Columbia County also objects to this Request because it should more properly be directed

               tv the Secretary t~ the extent it r~uests Procedures, Pracrices, Rules Reputations and/or

               Instructions concemin~ the June 2, 2 24 Primary Election or November 3, 2020 General Election

               that have been or will be promulgated ~r establishe+d by the Secretary or the Department, and any

              }~rac~ucti~n by C:c~lumbia County would be duplicative.

                       Columbia County also objects to this Request because it requests inf'ormati~n that is

               prntect~d by the attorney-client }~r-n~ile~;c, work product ~aiivile~;~., joint def~ns~; or cc~znn~c~n interest

               pri~~ilegc, andlor ether applicable Privileges car protections from disclosure.




                                                                     Si
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 53 of 77
DotuSign Enve4ope ID 6DA15599-DF3D-400A-9597-A1DS004AAL33D




                    Based upon all of these objections, the burden and expense of the discovery sought

            outweighs its likely benefits, especially nn the expedited schedule requested by Plaintiffs.

                    Subject to and without waiving these objections and the General Objections, Columbia

            County has performed a reasonable seazch and is producing any available responsive non-

            privileged infonnatian as identified in Response to Request No. 1.



                    9.      Ptease pmduce all Procedures, Practices, Rotes, Regulations, and/or Inswctions

           You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

           and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

           implement, use, follow, and/or canununicate in the November 3, 2020 General Election,

           concerning or relating to how You ensure that electors who voted via absentee or mail-in ballot da

           not vote again in-person an Election Day, or if they do, they do not have more than one of their

           votes counted, including without (imitation how You notify or inform the District Election Board

           which voters are entitled to vote on Election Day, either by way of a paper ballotx on a machine,

           or via a provisions! ballot, and how Yau mark or supplement the poll 6oaks that are delivered to

           the DistricC Election Boards with such informaiian, and all correspund~nce, memoranda, email

           messages, postings, or other documents reflecting communications, whether in writing or made

           orally, that (a) were made by, ta, andlar between You and any ether person, including without

           li~iiitation: (i) any pc~lilical party or body, political committee, political action committee, non-

           profit orsanization, or other body of citizens; (ii) any voterlelectc~r in the Coinmanwealth of

           ~'~nnsyh~ania; (iii} any other County Election Board; (iv) any District Election Board; {v) any of

           Zrour employees, agents, ar t~iher representatives acting an Your behalf; a~~d/or (vi) Secretary

           BQoekvar and~cx the Elections Department; and (b) concern, relate to, describe, e::plain, or justify


                                                             52
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 54 of 77
DocuSign Envelope ID: SDA15599-OF3Q-4DDA-9B97-A1~50G4ARD3D




            such Procedures, Practices, Rules, Rebulatians, ~ndlc~r Instructions, including without licnitatinn

            any incidents, complaints, concerns, changes, modifications, or supplementation to such

            Procedures, Practices, Rules, Regulations, andJor Inswctions.

            RESPONSE:

                    CalumbiA County objects to this Request as overly broad, not narrowly tailored, and

           disproportionate because it calls for "all Procedures, Practices, Rules, Regulations, and/or

           Instructions" relating to "how You ensure the electors who voted via ahsentee or mail-in ballot do

           not vote main in-person ~n Election Day, or if they da, they d~ not have mare than one of their

           votes counted." and '`all correspondence... made by, to, and/or between Your and any other

           person," without limitation to the specific allegations and relief requested in Plaintiffs' Complaint

           and the scope ofdiscovery provided in the Court's July l 7, 202D Scheduling Order (ECF No. 124),

           making the burden of producing this discovery outweigh its potential benefits.            Plaintiffs'

           Complaint seeks no relief concerning the measures "ensuring that electors who vote via absentee

           or mail-in ballot do not vote again in-person on Election Day, or if they do, they do not have more

           than one Qf their votes counted." Instead. Plaintiffs' Complaint relates only to the collection of~

           absentee and mail-in ballots and the counting of ballots received without secrecy envelopes, bath

           of which do not involve preventing the casting or countinb of`two vptes by a single voter.

                   Columbia County also objects tc~ this Request because it seeks infoaimatic~n that N~ill be

           included in the resort issued by the Department pursuant to the Act 35 Report and thus is not

           required to be produced by Columbia County under the Court's July 17, 2Q?0 Scheduling (?rder

           (CGF No. 124).




                                                             53
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 55 of 77
DocuSi~n Envelope ID: 6DAt5598-DF3D-4DDA-9897-AtQ5004AAD3D




                    Columbia County further objects to this Request because the information sought is publicly

            availat~le from the Counties, the Secretary, the Lle~artment, andlar other agencies ~r

            instrumentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                    Columbia County also objects tr► this Request be,~ause it should more properly be directed

            to the Secretary to the extent it requests Procedures, Practices, Rules Regulations andlor

            Instructions concerning the June 2, 202Q Primary Election car Novemher 3, 2020 General Election

            that have been or will be promulgated or established by the Secretary ~r the Department, and any

            production by Columbia County would be duplicative.

                    eolumbia County also objects to this Request because it re~uesis inrormaUan that is

            protected by the attorney-client privilege, work product privilege, joint defense or common interest

            privilege, and/or ether applicable privileges ~r protections from disclosure.

                    Based upon all of these objections, the burden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by Plaintiff's.

                   Subject to and without waiving these objections and the General Objections, Columbia

           County has performed a reasonable search and is producing any available responsive n~n-

           privilebed intormati~n as identified in Response to Request Nn. I .



                    [0.     Please produce all dc~c:uments concerning or relating tc~ al! incidents knc~w~~ or

           reporlecf to ~'ou clurin~ the June 2, 2020 Primary El~ctioi~ and in~~olvin~ either:

                            a.       Electors who applied for and/or ~-~ted an absentee or mail-in
                            ballot and also voted in-person, either can ~ voting machine or via a
                            paler car ~ara~~isit~nal ba~ll~at, on Electio~l Day at ~~ foiling place;
                            b,       Electors who received andlor voted mire than one absentee
                            car mail-in ballot;
                            ~.       N~~n-disabled clect~rs ~vhe~se absentee or mail-in ballots
                            ~arer~ it~ailcd or deli~rered in-person by a persu~l c~th~r the n~ii-
                            CIISi1~TICC~ f:ICCTUCS \4`II() 1'UlE'.1.~ 1I14' a~?St',(11~C t)C 11181I-ITl ~.tallnlS; ~it(~~gC



                                                                          ~~
               Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 56 of 77
DocuSign Envelope IQ: 6DA1559&-DF3D-4DDA-8B97-A1D50D4AAD9D




                            d.      Electors who claimed that somenne had impersonated them
                            and,~or cast either in-person, absentee, and/or mail-in ballots for
                            then without their knowledge, consent, or authori7.ati~n;

            including without limitation all investigative or case files, law enforcement or other civil, criminal,

           or administrative referrals or proceedings, notes, memoranda, correspondence, email messages,

           and other documents reflecting communications, whether in writing or orally, that (a) were made

           by, ta, and/or between You and any other person, including without limitation: (i) any political

           party ar body, political committee, political action committee, non-profit organization, or other

           body of citizens; (ii} any voterlelector in the Commonwealth of Pennsylvania; (iii) any other

           County Election Board; (iv) any District Election Board; (v) any of Your employees, agents, or

           other representatives acting on Your behalf; and/or (vi) Secretary Boockvar and/or the Elections

           De~►artment; and (b) concern, relate to, describe, or explain such incidents and the determinations

           made about such incidents.

           RESPONSE:

                   Columbia County objects to this Request as overly broad, not narrowly tailored, and

           dispmporti~nate because it calls fora{I documents" concerning "all incidents" involving the listed

           matters and "all correspondence... made by, to, and/or between Yaur and any other person,"

           without limitation to the specific allegations and relief requested in Plaintiffs' Complaint and the

           scope of discovery provided in the Courl's ,iuly 17, 2020 Scheduling Order (ECF Nn. f 24), making

           the harden of producing this discovery outweigh its ~utentia) benefits. Plaintiffs' Complaint

           contains no spc~;ific allegations about, and seeks n~ relief concerning, voter impersonation. Nor

           does Plaintiffs' C'nmpfaint seek an~~ relief c~ncen~ing eiect~rs tivho applied fc~r absentee or mail-in

           ballots but «~ha instead cif returning such hallots decidc~i to vote in-~ers~n at their polling dace by

           casting a provisional ballot (as such e{ectors wjere pern~itted to dQ). Instead, Plaintii'fs' C'amplainl

           relates on[y to the cQllectic~n cif absentee and mail-in ballets and the counting ~f ballots received
                                                             55
                 Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 57 of 77
OocuSign Envelope ID. 60A15598-DF3D-4DpA-9887-A1L150D4AAD30




            without secrecy cnvelo~es, bath of which da not involve preventing the casting or counting of two

            votes by a single voter.

                    Gotumbia County also objects to this Request because it seeks information that will be

            included in the report issued by the Department pursuant to the Act 3S Report and thus is nat

            required to be produced by Columbia County under the Court's July i 7, 2020 Scheduling Urder

            (ECF No. 124).

                    Columbia County further objects to this Request because the information sought is publicly

            available from the Counties, the Secretary, the Department, andlor other agencies ar

            instrumentalities of the Commonwealth of Pennsylvania, and thus eyualty accessible to Plaintiffs.

                    Columbia County also objects to this Request because it should more properly be directed

            to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

            Instructions concerning the June 2, 2020 Primary Election or Novemi>er 3, 2020 General Election

            that have been or will be promulgated or established by the Secretary or the Department, and any

            production by Columbia County would be duplicative.

                    Columbia County also objects to this Request because it requests information that is

            protected by the attorney-client privilege, work product privilege, joint defense ~r common interest

            priviEe~e, and/or other applicable privileges or protections fmm disclosure.

                    Basc~i upon all of these objections, the burden and expense of the discovery sought

           out~vei~;hs its likely benefits, especially an the expedited schedule requested by Plaintiffs.

                    Subject to and without v~~aiving these objections and the Genera! Objections, Galumbia

           County iias perfornted a reasonable search and is producing any available responsive non-

            pri~lileged information as identified in Response to R~uest Igo. 1.




                                                              56
               Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 58 of 77
OocuSlgn Envelope ID: 6DA15599-DF3Q-40DA-9897-AiD50Q4AAD3D




                    1 I.    T~ the extent nit produced by Secretary B~ockvar and/ar the Elections Derartment,

            please produce all data submitted by You to the Pennsyh~ania Department of State under 71 P.S.

            § 279.6(c}.

            RESPONSE:

                    Columbia County objects to this Request as overly broad, not narrowly tailored, and

           disprnparlionate t~ecause it calls far '`all data" submitted by the Counties to the Department under

           71 P.S. § 279.6(c), H~ithout limitation to the specific allegations and relief requested in Plaintiffs'

           Complaint and the scope of discovery provided in the Court"s July 17, 2020 Scheduling Order

           (ECF No. 124), making the burden of producing this discovery outweigh its potential benefits.

           The data submitted to the De}~artment includes data that are not connected to any of the allegations

           made ar relief' sought in Plaintiffs' Complaint, including data on incidents encountered with

           electronic voting systems, the number of election officers appointed, and the consolidation and

           location of palling places.      COIUfllblB   County also objects to this Request because it seeks

           information that will be included in the report issued by the Department pursuant to the Act 35

           Report and thus is not required to be produced by Columbia County under the Court's Juty 17,

           2Q20 Scheduling Order (ECF No. 124).

                   Columbia County further objects to this Request because the information sought is publicly

           available from the Counties, the Secretary, the Department, andlor ocher agencies or

           instruil~entalities of the CommonN~ealth of Peru~sylvania, and thus equally accessible to Plainti}7s.

                   Based upon all ~f these ~bjcctions, the burden and expense cif the discovery sought

           outwfeigl~s its likely bciiefits, esp~~;ially on the expedited schedule requested by Plaintiffs.




                                                              57
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 59 of 77
DacuSsgn Envelope ID: 6DA15598-OF30-4DpA-9897-A1D5UD4AAD3D




                    Subject to and without waving these objections and the General Objections, Columbia

            County has performed a reasonable search and is producing any available responsive ncan-

            privileged information as identified in Response to Request No. 1.
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 60 of 77
DocuSign Envelope IQ: 60A15589-DF3G-4D~A•9697-A1D54D4AA03D




                    12.     For all absentee and mail-in ballots identified in Answer to Interrogatory Nc~. 14

            that were not counted, please produce ali documents which identify the reasons for why such

            ballots were not counted.

            RESPONSE:

                    Columbia County objects to this Request as overly broad, not narrowly tailored, and

            disproportionate because it calls far "aU documents which identify the reasons" for why "all

           absentee and mail-in ballots" identified in response to lnterragatory No. 14 were not counted,

           without limitation to the specific allegations and relief requested in Plaintiffs' Complaint and the

           scope of discovery provided in the Gourt's July i 7, 2020 Scheduling Order (ECF No. 124},making

           the burden afpraducing this discovery outweigh its potential benefits. In addition, the over-broad

           nature of this request as written would arguably require Columbia County to produce all of the

           ballots from the election, which is unduly burdensome.

                   Columbia Gaunty also objects to this Request because it seeks information that will be

           included in the report issued by the Department pursuant to the Act 35 Report and thus is not

           required to be produced by Catum6ia County under the Court"s July 17, 2020 Scheduling Order

           (EGF No. 124).

                   Columbia County further objects to this Request because the infarmadan sought is publicly

           available from the Counties, the Secretary, the Department, andlor other a~,encies or

           instrumentalities of~ the Commonwealth of Pennsylvania, and thus equally accessible tU Plaintiffs.

                    Columbia County also objects to this Request because it r~uests information that is

           protected by the attc~rn~:y-ctiene privilege, work product privilege: joint defense ar common interest

           privilege, and/or other applicable privileges or protections from disclosure,




                                                             54
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 61 of 77
DocuSi~n Envelope ID: 8DA15599-~F3D-4DDA-9897-A1D50D4AAD3R




                    Based upon all of these objections, the burden and expense ~f the discovery sought

            outweibhs its likely benefits, especially nn the expedited schedule requested by Plaintiffs.

                    Subject to and without waiving these objections and the General Objections, Columbia

            Gaunty has perforn~ed a reasonable search and is pmducing any available responsive non-

            privileged information as identified in Response to Request No. 1.




                                                             BABST, CALLAND, CLEMENTS
                                                             and ZOMNIR, P.C.

                                                             /.r! Molly E. Meacham
                                                             Malty E. Meacham
                                                             PA I.D. No. 318272
                                                             mmeachamLbabstcal land.com
                                                             Steven B. Silverman
                                                             PA I.D. No. 56829
                                                             ssilverman(i~babstcalland.com
                                                             Elizabeth A. Dupuis
                                                             PA 1.D. No. 80149
                                                             bdunuis~ babstcaltand.cam
                                                             Sean R. Keegan
                                                             PA I.D. No 31670?
                                                             skeega~~)babstcal land.c~m
                                                             Two Gateway Center, 6`~ Fl~~r
                                                             Pittsburgh, PA 15222
                                                             412.394.5400
                                                             Coultsclfit' Z?efc~~rdcm! C'r~h~ntL~iu Cc~unty Bc~Wrd o%
                                                             Elc~ctiv~ts




                                                               6~
               Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 62 of 77
DowSign Envelope ID: 8DA15599-OF3D-40aA-9897-A1050Q4MD30




                                             CERTIFICATE OF SER~TICE

                   I certify that on August 5, 2020 a copy of the foregoing was served via e-mail upon each

           party, as follows:


            Ronald L. Hicks, Jr.                                Justin R. Clark
            LEAD ATTORNEY; ATTORNN~Y TO BE NOTICED              pR0 HAC VICE; ATTORNEY TO BE
                                                                NOTICED
            Jeremy A. Mercer
            ATTORNEY TO BF NOTICED                              Matthew Earl Morgan
                                                                PRO HAC VICE; ATTORNEY TO BE
            Russell D. Giancola                                 NOTICED
            ATTORNEY TO BE N07'ICED
                                                                Elections LLC
            Porter Wright Morris &Arthur LLP
                                                                1000 Maine Avenue, SW
            6 PPG Place, Third Floor
                                                                Suite 400
            Pittsburgh, PA 15222
                                                                Washington, DC 20Q24
            Rhicks a~,portenvright.com
                                                                Justin.Clark~electionlawUc.com
            Jmercer(r~portenvri t.com
                                                                Matthew.Mor~(u,electionlawllc.com
            Rgiancola(a,porterwri~com
                                                                ~°~nsel for Plainti,Jj`s, Donald J. Trump For
            Counsel far Plainti,~s, Donald J. Trump For
                                                                t'residenf, Inc.; Glenn 77iompson; Mike Kelly;
            Presideirt, Inc.,• Glenn Tlrompsc~n; Mike Kelly;
                                                                John Joyce; Guy Reschentlraler; Rc~puMican
            John Joyce; G:~y Rc:schentlialer; Republican        National Committee; Melanie Stringliil!
            National Committee, Melanie Stringhill              j,Q~~erson; Clayton Dui~id Shv►+l
            Patterson; Clayton Da~~id Sho►t~




                                                           G1
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 63 of 77
OocuSign Envelope ID. 8DA1559B-D~3D-ADDA-9897-A1050Q4AAD3D




             Howard G. Hoplark                                       Kathleen M. Kotula
             LEAD ATTORNEY; ATTORNEY TO BE NQTICED                   ATTORNEY T4 $E NOTICED

             Karen Mascio Romano                                     Timothy Gates
             LEAD ATTORNEY; A't"[`~itNEY TC? BE NOTICED              ATTORNEY TO BE NOTICED

             Keli Marie Newry                                       Pennsylvania Department of State
             LEAD ATTORNEY; PRO HAC VICE; ATTORTiEY                 Of~'ice of Chief Counsel
             TO BE NOTICED                                          306 North Office Building
                                                           4Q1 North Street
             Nicole Boland                                 Harrisburg, PA 17220
            I.,EAD ATTORNEI'; PRO HAC VICE; ATTORNEY
            TO BE NOTICED
                                                           Kkotula~pa.Gov
                                                           ~gesCa~pa.Gov
            Stephen Moniak                                 Cou~~sclfvr Defendant, Kathy Boocici~a►• in hc~r~
            LEAD ATTORNEY; ATTORNEY TO BE NOTICED ~QP~'~~~Y as Secretary of the Conunanwealth of
                                                           Pennsyli~ania
            Pennsylvania Office of  Attorney General
            15'~ Floor, Strawberry Square
            Harrisburg, PA 17120
            Hh~irk[u~,attomey~,eneral.Gov
            Kromano ,attorney~eneral.Gov
            ~_ga~y{a~.a~torncy,~er}eral.Gov
            Aholand~a7,attarneyggnera1.Gov
            Smoniak(a~~attorn~~+~eneral.Gov
            Counselfor Defendant, Kathy Boockl~ar in lzer
            capacity as Secretary of the Commo~twealtl~ of
            Perrnsylifania

            Kenneth L. Joel
            ATTORNEY TO BE NOTICED

            M. Abbegael Giunta
            ATTORNEY T~ BE NOTICED

            Governor's Office of General Counsel
            333 Market Street, 17`" Floor
            Harrisburg, PA 17101
            kennioel i~pa.Gov
            Ma s~iunta(rr,~pa.Gov
            Counselfor Dejeirdant, Kcltby Bouck►rar in lrer
            capacity as Secrctnry of llrc~ C:~~rrnialn~~ealt/r of
            Pc~n~rs~~h7a~rit~




                                                                G2
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 64 of 77
OocuSign Envelope ID: 6DA15599-DF3D-4DpA-989T•A1D5QD4/1AD3D




             Molly R. Mudd                 Andrew F. Szefi
             LEAD ATTORNEY, PRO HAC VICfi, LEAD ATTORNEY; ATTORNEY TO BE
             ATTQRNEY TQ BE NOTICED        NOTICED

             County of Adams                                       George M. Janocsko
             I 1 ?Baltimore Street                                 ATTORNEY TO BE NOTICED
             Gettysbw-g, PA 17325
             MmuddScvadamscc~untv.Us                               Allegheny County Law De~aitment
             Samott „~adamscounry,L7s                              445 Fort Pitt Boulevard, Suite 30Q
             Counsel for Defe~tda~tl, Adums County Bnard           Pittsburgh, PA 15219
             of Electio~ts                                         Aszeft~alle envcountv.US
                                                                   Gianocsko(a7cc~unty.AI leghen y. Pa. Us
                                                                   Counsel fai• Defe~tdant, Allegheny Ca~~nry
                                                                   Board o,f Elections


             Allan J. OpsiMick
             ATTORNEY TO BE NOTICED

            Allan J. Opsimick} Esquire
            564 Forbes Avenue, Suite 1301
            Pittsburgh, PA 15219
            Aopsitnick(a),opsimickslaw.com
            Counsel for Defendant, Alleglxeny County
            Board o EIE'GtIU/1S

            Nathan A. Moran                                    Christine D, Steere
            ATTORNEY TO BE NOTICED                             LEAD ATTORNEY; ATTORNEY TO BE
                                                               NOTICED
            Beaver County Courthouse
            81Q Third Street                                   Deasey, Mahoney & Valentini, Ltd.
            Beaver, PA 15009                                   103 Chesley Drive, Suite 100
            ~fedeles~a~beaverc;ountypa.t~ov                    Media, PA 19063
            nm~rganfa?beavercaunt}fia.,~,ov                    Csteere~c%dmvlawfirm.e~m
            CounsG~lfvr Defendant. B~ancr Gnuritt~ Board       C~u~rselfir I.1cfendcmr, Berks county 13r~ar~1 of
            ~f Elccliaris                                      El~ctiorrs




                                                              G3
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 65 of 77
DocuSfgn Envelope ID: 6DA15598-DF3D-4DDA-9B97-AtD50D4AAD3D




             Nathan W. Karn Sr.                                     BRADFORD COUNTY BOARD                   OF
             ATTORNEY Tn BE NOTICED                                 ELECTIONS
                                                                    Ncy Attot~rey A~nparurrce o~'Record
             Evey Black Attorneys LLC
             40l Allegheny Street,
             P. O. Bax 415
             Hollidaysburg, PA 1 b648
             Nkarnta?eveyblack.c~m
             Counselfor Defe~tdant, Blari• eou~~ty Board of
             Electrons


             Mark A. Amnchick              BUTLER        COUNTY          BOARD                              QF
             LEAD ATTORNEY; ATTORNEY TO BE ELECTIONS
             NOTICED                       Nn All~rnc~y Arpe~rcrnce ~s/`Kecoic!

             Michele Q. Hangley
             PRQ HAC VICE; ATTORNEY Tn BE
             NOTICED

            Hangley Aronchick Segal Pudlin &Schiller
            One Logan Square, Z?`}' Flaor
            Philadelphia, PA 19103
            Maronchick(alhangley.com
            Mdh[u,han};ley.com
            eo~,ns~~.for nef~,~au,~~s, Bucks C~cu~ry Buurd
            aJ' Etectiarrs, Clrestel• Caunry Boa~'d of
            EJecfivns; M~ntguntery ~ounn~ Board of
            EIL'C110i1S; Pltiladel~Ilia Cot~nry Board cif
            ~lecciu~ts


            CAMBRIA          COUNTY         BQARD            OF CAMERtaN          COUNTY            BOARD   OF
            ELECTION S                                          ELECTION S
            No Atfr~r7t~~y Ap~curartcc of Rect~rd               Nn Arror'~tc~v Annc~ur ctnc~e of Rc~c<~rd




                                                               6~
               Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 66 of 77
DotuSign Envelope IQ: 6DA15599-DF3D-oDDA9B97•A1D5dD4AAD3D




             Gerard Joseph Geiger         Christopher P. Gabriel
             PRO HAC VICE; ATTORNEY TD BE LEAD ATTORNEY; ATTORNEY TO BE
             NOTICED                      NOTICED

            Newman Williams                                      Garfardi Ferguson Wyrick Weis &Gabriel
            712 Monroe Street                                    2605 Nicholson road, Suite 2201
            Stroudsburg, FA 18360                                Sewickley, PA 15143
            GQei Ye c~newmanwiUiams.com                          Cgabriel~a),cfww~.com
            Counsel for Defendants, Carboir County               Counselfor Defendant, Clarion County Board
            Board of Elections; Manr~e Gount~~ Beard of          of EJ~ctions
            Elections; Pike Goutrty Board of El4ctions,
            ScJrrrylkill Gounhl Board of Elections; Snyder
            f'ounty Board of Elections; Wayne Count
            Beard of Eleclio~rs


            Frank A. Blum, III                                   CLINTON       COUNTY       BOARD      OF
            ATTORNEY TO BE NOTICED                               ELECTIONS
                                                                 No Attonrcy Appearance ~f Record
            Frank A. Blum
            1012 Lewis Run Road
            Jefferson Hiils, PA 15025
            Heather(?a,bazovichlaw.com
            Corurse/for Defendant, Clearfield County
            Board of Elections


            Kathy A. Button                                      CUMBERLAND CQUNTY BOARD OF
            ATTORNEY TO BE NOTICED                               ELECTIONS
                                                                 No Attorney Appearance cif RecorcJ
            Shafer Law Firm
            890 Market Street
            Meadville, PA 16335
            kbution~?shaterl~w.ccim
            Cvtrrrsel,Jar D~f~~rdu,rr, Cray+ford C~{~unrY
            Board c~f~El~ctiairs




                                                            6S
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 67 of 77
DocuSign Envelope ID: 60A15589-DF30-4DDA-9897-A1D50Q4AAD3D




             Joseph A. Curcillo, 111                              Edward D. Rogers
             ATTORNEY TC) BE NC)TICED                             LEAD ATTORNEY; PRO NAC' VICE;
                                                                  ATTQRNEY TO BE NOTICED
             Dauphin County Administration Building
             2 South Second Street                                David S. Fryman
             Harrisburg, PA 17101                                 ATTORNEY TO BE NOTICED
             Jcurcitlo(a)dauphinc.org
             Counsel fvr I.~cfendant, Dauplti~~ C~~unry           Elizabeth Wingfield
             Board of EJectiUns                                   PRO HAC VICE; ATTl3RNEY TQ BE
                                                                  NQTIGED

                                                                  Terence Gru~;an
                                                                  PRO HAC VICE; ATTORNEY Tn BE
                                                                  NOTICED

                                                                  Kat~lil Williams
                                                                  ATTORNEY TO BE NOTICED

                                                              Ballard Spahr, LLP
                                                              1735 Market Street, S 1 S` Floor
                                                              Philadelphia, PA 19103
                                                              Roge~a~7bal1ardspahr.cvm
                                                              Fryn~an~),ballardspahr.com
                                                              Wingfielde ~baltardspahr.com
                                                              Gru ant ~r7,ballardspahr.com
                                                              Williarnskc(u?ballardspahr.~;orn
                                                              Counsel fir Defendant, neluxtare County
                                                              Board o Elections

             ELif CQUNTY BOARD OF BLECTIC~NS                  Thomas S. Talarico
             Nn A1tot~ncy Ap~curuncc orRecord                 ATTORNEY TO BE NOT10ED

                                                              Talarica & Niebauer
                                                              510 Cranberry Street, Suite 301
                                                              Erie, PA 1 GS07
                                                              Ttatariea~c~?nw~alaw~~ers.ec~n~
                                                              Co~~nscrC fir Dcfendartt, I'ric Cc~uruti•~ Boc»~d of
                                                              F.lectiorts




                                                             bh
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 68 of 77
DocuSign Envelope IQ: 6DA15598-QF3D-4DDA-9897-A1D50{MAAD30




             FOREST       COUNTY         BOARD               OF Andrew W. Norfleet
             ELECTIONS                                          LEAD ATTORNEY; ATTORNEI' TQ BE
             Nv Atlornev Ap~ectrance of Recnrd                  NOTICED

                                                                Frank J. Lavery, Jr. LEAD ATTORNEY;
                                                                ATTORNEY TO BE NOTICED

                                                                Stephen B. Edwards
                                                                LEAD ATTORNEY; ATTORNEY TO BE
                                                                NOTICED

                                                                Lavery Law
                                                                225 Market Street, Suite304
                                                                P. O. Box 1245
                                                                Harrisburg, PA 17108-1245
                                                                Anc~rfleet<<~~laverLaw.corn
                                                                Fl avery~,laverylaw.cc~m
                                                                Sedwards~a laverylaw.com
                                                                Cou~~sel for Defendants, Franklin ~ounty
                                                                Board of Elections and Perry County BoUrd of
                                                                Elections


            FULTON       COUNTY        BOARD                 OF Robert Eugene Grimm
            ELECTIONS                                           LEAD ATTORNEY; ATTORNEY TO BE
            Na Attorney Appearance of Record                    NOTICED

                                                                Robert Eugene Grimm Attorney
                                                                P. O. Box 430
                                                                2698 Margantawn Road, Suite 2Q0
                                                                Smithfield, PA 15478
                                                                Rgri mm[u?co.G reene.Pa. lls
                                                                Counselfir Defendant, Greene Count~.~ Boaid
                                                                of Elcctia~ns
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 69 of 77
DowSign Envelope ID: GDA15598-DF3D-ADDA-9B97-AtD50D4AAD3D




             Peter M. McManamon           C.J. Zwick
             LEAD ATTORNEY; PRO HAC VICE; LEAD ATTORNEY; ATTORNEY TO BE
             ATTC)RNEY TD BE NOTICED      NOTICED

             Gili, McManamon & Ghaner                  Zwick &Zwick LI_P
             200 Penn Street                           17I Beaver Drive
             Huntingdon, PA 16652                      P. O. Box 1 127
             Pmcmanamon(a),penn.cam                    DuBois, PA 1580
             counsel for Defendant, Huntingdar Coirnty Giz(azwick-Law.com
             Board of Fleclians                        Garms~! fir- Defendant, Jcf~etson C~unh~
                                                       Board of ~'lectinns


            Gregory D. Sobol                                        Donald Zagurskie
            ATTQRNEY TO BE NnT[CED                                  PRQ HAC VICE; ATTORNEY TO BE
                                                                    NOTICED
            275 Main Street, Suite 2
            Brookville, PA 15824                        Johnston & Zagurskie, PC
            Gds(a~zwick•Law.com                         117 Main Street, P. O. Box 0
            C~unscl fog• Defendant, Jef)'t~rsori County Mifflin, AA 17058
            Board o/'Eleclinns                          Jzmlawof~ice(~~naiLcom
                                                        Counselfar Defendant, Junicr~a CountN B~a►d
                                                        vrElections


            Christina L. Hausner         Thomas W. Leslie
            PRO HAC VICE; ATTORNEY TO BE LEAD ATTORNEY; ATTORNEY TO BE
            NC?T10ED                     NOTICEA

            County of Lancaster                                     116 N. Mercer Street
            150 N. Queen Street, Suite 7 t 4                        New Castie, PA 16101
            Lancaster, PA 176Q3                                     Twlesli~a~cwlpc.com
            Chausner~co.Lancaster.Pa.Us                             Counsel for Dcfe,rdn,~~, La~t~r•c~ncc Corr,rty
            Cr~u,rsef _fir Defc~nda,rr, tc~ncasrc~r~ Coiurry        13o~ir~to('Ftcc~i~~ns
            Bc~urd ojElections

            Thomas M. Gafl'rey             Sarah Mae Mun~ay
            LCALI ATTQRNEY; I'Rn HAC VIDE; PR(3 HAC VICE; A'['TnRN~.Y TC) BE
            Afi'T'ORNEY TO BE NC)TIt~ED    NOTICED

            P. O. Bah A                                                   County of Lehigh
            Cnplay, PA 1803?-fl20t?                                       Gehi~h Cc~unt~~ Governmem Center
            T~atTrev<<    +rcfit.catll                                    17 S. 17'x' Strec;t
            Ce~ti~~,se! fin• l)c~jc~rdu,rt, Ic~/rit;lr ('otetrty Ncatar~i Ailentc~wn, PA I & 10)
            o~l:lec•~ior~s                                                Saratunurra ~ ct~l~hi ~hc~unt j.f)r


                                                                 6$
               Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 70 of 77
OocuSign Envelope ID: 6DA15599-OF3D-4DDA-9897-A1D50D4AAD30




                                                                     C'aurrsel foe• Defendant, Lehigh Gounly Board
                                                                     a Elections


             Lawrence J. Moran, Jr.                                  Joseph D. Smith
             ATTORNEY TO BE NOTICED                                  LEAD ATTORNEY; ATTORNEY TO BE
                                                                     NOTICED
             Matthey J. Carmody
             ATTORNEY TD BE NOTICED                                  McCormick Law Firm
                                                                     835 West Fourth Street
            Regina M. Blewitt                                        P. O. Box 57?
            ATTORNEY TQ BE NOTICED                                   Williamsport, PA 17701
                                                                     Dsntithsr~nrcclutiar. Gr~nr
            Joyce, Carmody &Moran, PC                                Cormsel far Defc~ndan~, Lyronri»g Carroty
            4 N. main Street, Suite 4                                Board ~~fElectio~as
            Pittston, PA 18640
            L~m~joycecarmad~com
            Mjc(a)joycecarmadY.com
            Rmb ,javicecarrnodY com
            CounseJforDefendant, Luzerne Gouirry Br~ard
            v Elections

            Anthony V. Clarke                                       MIFFLIN      COUNTY        BOARD            OF
            ATTORNEY TO BE NOTICED                                  ELECTIONS
                                                                    No Attorney Appearance of Record
            The Clarke Firm
            204 Bolivar Qrive
            Bradford, PA 16701
            Thelarkefirrn~~vahoo.co«~
            Counselfor De,fenda~:t, McKean Cau~rty Board
            a Electio~~s

            Maureen Calder                Brian Taylor
            PRO HAC VICE; ATTCIRNEY TO BE LEAD ATTORNEY; PRO HAC VICE?:
            NQTICED                       ATTORNEY T~ BE NOTICED

           Montgomery Count}! Solicitor's (affiee                   Northampton Caunty courthouse
           tJne Montgamery Plaza, Suite ~~0                         Gfi9 Washin~tc~n Street
           Norristown, PA 19404                                     Office ofthe Solicitor
           iVlcaiderSr~inuntcc~pa.Orb                               Easton, ~'A 1$042
           Cuun,sc~l,r~r L?eJeradnirt, 1tli~nx~;or~re►y Rva~ct of   EduddySu~ncairthamptuncountv.or~
           Elc~elicans                                              Cnurrsel fa' Dcfe~rdant, Nor~tlrcrmpton Cau»ty~
                                                                    Br~~t~•tl cif Elt~ctrc~ns




                                                                69
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 71 of 77
dotuSign Envelope 10: 6DA15599-OF3D~DRA-9697-A1D5004AAD3D




             Zachary Sirassburger                                            Thomas R. Shaffer
             ATTORNEY TO BE NOTICED                                          LEAD ATTnRNEY; ATTORNEY TO BE
                                                                             NOTICED
             Gity of Philadelphia Law Depaztment
             1 S 1 S Arch Street, 17'~ Floor                    Glassmire &Shaffer Law Offices
             Philadelphia, PA 19102                             5 East Third Street
             Zachary.Strassburger(cvphila.gov                   A.O. Box 509
             Cou~~SG'1 fog- De~~',rdanr, Philadelphia C'or~~rty Coudersport, PA 16915
             Board of Elections                                 Tamshaf~er(dlverizon,net
                                                                C.'aunsel for Dcfc~rdant, Fottcr Courrry Bonrd
                                                                o Elections

             Michael P. Barbera                                              Kenneth R. Levitzky
             ATTORNEY TO BE NOTICED                                          LEAD ATTORNEY; ATTnRNEY TO BE
                                                                             NQTICED
            Barbera, Melvin, Svonavec & Sperlazza LLF
            146 West Main Street, P. Q. Box 775                             Kenneth R. L,evitzky, Esquire
            Somerset, PA 15501                                              125 Churchill Street
            Mabarbera/ci~barberalaw.com                                     P. C1. Box 489
            Counsel fnr D~fi~ndan~, Somerset County                         Dushore, PA 18G 14
            Board of Elections                                              Krltaw(a>,eLix.Net
                                                                            Counsel for Defendants, S~~Ilivan C~~unry
                                                                            Baard of Elections; FYyoming County Board of
                                                                            Elections

            SUSQUEHANNA COUNTY BOARD OF Raymond E. Ginn, Jr.
            ELECTIONS                          LEAQ ATTQRNEY; PRC? HAC VICE;
            No Attorney Appearance of Recv►•ci ATTORNEY TO BE NOTICED

                                                                            Ginn & Victcery, P.C.
                                                                            99 Main Street
                                                                            Welisbor~, PA 1 b901
                                                                            AmvCc~~v-Law.com
                                                                            C.~unsel /r~s•1~cAfendant. Ti~~~;a Cut~rityl~~~a~•d c~j.
                                                                            Elc~ctio~~s

            Allen P. Page                                                   Nathaniel Justus Schmidt
            ATTORNEY T(~ BE NOTICED                                         ATTORNEY Tn BE NOTICED

            McNerney, Page, Vandc;rlin &Hall                                Schmidt l.aw firm
            433 Market Street                                               315 Sect~nd Avenuc, Suite 7U4
            Wiliiamspc~ri, PA f 77 1                                        P.Q. Bc~x 746
            A a ~e ~~m ~~-hla~~=.com                                        Wan~en, PA 16365
            C:r~unsc~l ~nr• 1.~c~Jcsrrrla~~t, U,xir,» Cc~u1~t~~~ f3~~cu•d   Coi~ta~:t~~rtl~c.si:hn~idtla~~ fi~~n.GU»7
            of ~;~C'-C!lfltt.S                                              C'Ofl11SC~~(dt'~G'~'lll~C1111, ~1~U1'1'C7!)1 CC)~[itlV ~[)tl!"C~
                                                                            O~L~C'CN{)!LS



                                                                        7~
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 72 of 77
DocuSign Envelope ID: 6DA15599-OF3D-4DDA-9897-A1050D4AAA3D




             Robert J. Grimm               David A. Regoli
             LEAD ATTORNEY; ATTORNEY TO BE LEAD ATTORNEY; ATTORNEY TO BE
             NOTICED                       NOTICED

             Ryan Michael Joyce                                   333 Freeport Street, Suite 201
             ATTORNEY TO BE NOTICED                               New Kensington, PA 1506$
                                                                  Re~oli~,re~olilaw.cam
            Swartz Campbell                                       Counselfar Defendant, Wes~morela~rd County
            Suite 475Q, U.S. Steel Tawer                          Board of E/eclions
            600 Grant Street
            Pittsbwrgh, PA 15219
            R ~nmm_Cd),swartzcamgbell.com
            Rjo~{q)swartzcampbell.c~m
            Cotinscl fnr Defendant, l~asllin$to~r C~urity
            Board of Elections


            Michelle Pokrifka            Adriel I. Cepeda Derieux
            LEAD ATTORNEY; PRO HAC VICE; PRO HAC VICE; ATTORNEY TO BE
            ATTORNEY TO BE NOTICED       NOTICED

            York County Solicitor's Office                        American Civil Liberties Union Foundation
            28 East Market Street, 2"d Floor                      125 Bmad Street, 18th Floor
            York, PA 174Q 1                                       New York , NY 10004
            Aquleo(c~yorkcountypa.Gov                             Acepedaderietix(a7aelu.Or~
            Counselfar Defendant, Yark County Baarr~ of           Counsel for Defendants, Nuacp A~rrnsyh~ania
            Elections                                             Slate    Conference;       fommort    Cuusc
                                                                  Pennsy~va~:ia; Comma» Ca«sc Pennsylvania;
                                                                  League of ~~on:en i~ot~rs of Penrrsyl~~ania;
                                                                  Patricia DenTar co; !)ani~lle      Graham
                                                                  Rohinson; Kathleen t~'isc~




                                                             7l
                  Case
DocuSign Envelope 10:     2:20-cv-00966-NR Document
                      6DA15598-DF3D-4DDA•9B97-A1Q50D4AAD3D
                                                             415-16 Filed 08/28/20 Page 73 of 77




            Christopher R. Noyes                                  Dale Ha
            A~tC1 HAC VICE; ATTCaF~NEl` TQ BE                     PRO HAS VICE, ATTt~RNEY TO BE
            N~TIGED                                               NfJTIGED

            Eleanor Da~~is                                        Sophia I~in Lakin
            PRQ HAS VICE; ATTORNEY TO BE                          PRn HAS VIDE; A't"I'(]RNEY T(~ BE
            NQ~'IC.ED                                             NQTIGED

            Jared Vasconcellos Grubaw                         American Civil Liberties Union Foundation
            PRO HAC VICE; AT7'C~RNEY Td BE                     l25 Broad Sveet, 1$th Floor
            NOTICED                                           New Yark , NY 1 UOQ4
                                                              Dale. Ha(ci%aclu.Org
            Lori A. Martin                                    Sl~kin~a)aclu.~r~
            ATTC)RNEY TO B~ NOTICED                           ~'orrns~l for Defendants, Naac~ P~r:rtsyh~ania
                                                              State      Gc~nf~renGe,      Cammvn       ~"ause
            Samantha Picans                                   Pennsylua~ria; Gom»rn~t C:uuscry Penn,stifh~unia;
            PRQ HAC VICE; ATTORNEY TQ BE                      League of ~fi'amGn borers vf` Pcnnsylvanicr;
            NCITICED                                          I'utricia Dcrntarcn,~       Danielfc~   Graham
                                                              Rc~binsvn; Katfileen ~3'ise
           Wilmer Cutler Pickering Hale and Dorr LLP
           7 World Trade Center 250 Greenwich Street
           New York , NY i0007
           Christopher.Noyes(~wilmerhale.Com
           Eleanor.Davis(cr~,wilrneifiale.Cam
           Jareci.Grubow~a7witmerhale.Com
           Lori,Martin~7u wilmerhale.com
           Sam{u7P̀icans(a~witmerhale.carn
           Gauns~!fvr Defendants, Naac~ ~'erinsyh~a~rru
           State      Gunfcrence;           ~'vmnran  Cause
           Pennsylvania,' League of C~tlmen Valerr bf
           PetrrTsylvarria; Aatricia D~enrarcc~; DanieClc~
           f~'eahanr R+~birrs~~t,~ C~`athte~en F~isc~




                                                             72
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 74 of 77
DocuStgn Envelope ID: BDA15599-~F3D-4DOA-9897-A1D50D4AAD30




                                                                                                     _. _-- --
             David P. Yin                                         Jasan H. Liss
             PRO HAC VICE; ATTORNEY TO BE                         PRO HAC VICE; ATTORNEY TO BE
             NOTICED                                              NOTJCED
             1875 Pennsylvania Avenue, NW                         60 State Street
             Washington , DC 20006                                Boston , MA 02109
             David.Yin(d~,witmerMale.Com                          Jason.Liss(i?,wilmerhale.Gong
             Co:atscl for Defendants, Naac~p Pcrt~rsylva~:ia      Counsel for Defendants, Na~xcp Pc~nnsytvaniu
             State     Coyferencc;     C'onrn~on     Cause        State     Conference;       Cvmmon         Cause
             Pen~rsyh~ania; Gamman    Cause  Perrnsyh~artia;      Penns~~lvcrnia; ~'ommon ~'ausc~ Pennsylva~ria;
             Lcaague of Women Ureters of Pennsyhrania;            Levguc~ of I~omen looters ~~f Pennsylvania;
             Patricia Demarco; Danielle            Graham         Patricia    Demarco;       Da~ticl/e      Graham
             Robinson; Kathleen i~'isc                            Robinson; Kathleen 1~t'isc




            Sarah E. Brannon                                      Witold J. Walczak
            PRO HAC VICES ATTORNEY TO BE                          ATTORNEY TO BE NOTICED
            NOTICED
                                                               ACLF of PA
            American Civil Liberties Union Foundation          313 Atwood Street
            915 15th Street, NW                                Pittsburgh , PA 15213
            Washington , DC 2Q005                              Vwalczak(d?actupa.Org
            Sbrannon(a~aclu.OrQ                                Counsel for Defendants, Naacp Perrnsylunnia
            Courtse!for Defendants, Naacp Pennsylvania         State     Conference;       Comntc~ri  Cause
            State     Confer~errc~;    Common    Cause         Pennsyluan~a; Comrnan Cuuse Pennsyhfania;
            Feni~sy~~~ania; Gommvn Cause Pennsylvania;         League of Women [voters of Pertnsylvarria;
            Lc~a~re of Wome~~ eaters of Pennsylvania;          PQti'iCiU   Demarco;       parrielle  G~altunt
            Patricia    Demarco; Danielle      Graham          Robinson; Kalhlccrt tYlSE'
            Robinson; Kathleen ~~F~ise




                                                             73
                   Case
DocuSign Envelope ID:      2:20-cv-00966-NR Document
                      6DA15599•DF3Q-40DA-9997-A1D50D4AAD3D   415-16 Filed 08/28/20 Page 75 of 77




            Justin T. Romano                                  A. Michael Pratt
            ATTORNEY TO BE NOTICED                            ATTORNEY TO BE NOTICED

            Attisan~ &Romano                                  Adam R. Roseman
            429 Fourth Avenue, Suite 1705                     PRQ HAC VICE; ATTORNEY TO BE
            Pittsburgh, PA 15219                              NOTICED
            Justin (i?arlawpitt.com
            Cvunse!jUr htlen~c~nor Dcfc,~ndcirtt, Michael     George J. Farrell
            Crassey                                           ARO HACE VIDE; ATTORNEY TO BE
                                                              NOTICED

                                                              Kevin Greenberg
                                                              PRO HALE VICE; ATTORNEY TQ BE
                                                              NOTICED
                                                              Greenberg Traurig, LLP
                                                              171? Arch Street, Suite 400
                                                              Fhiladelphia, PA 19103
                                                              Prattam~~~;tlaw.c~m
                                                              Rosem,~n~a~~tlaw.cam
                                                              Farrelt~@gtlaw.com
                                                              Greenbergk(a~gtl aw.cem
                                                              Counselfnr Internenor, Jordon Harris: and
                                                              Cvunsel.ror Movarrts, Pennsyl~~ania State
                                                              Democratic Parry; D~uigh~ Evans; Shad/'
                                                              Street; [~incent Hughes; Dunillo Burgvs;
                                                              Morgan Cephas; Arrstirt Davis; Isabella
                                                              Fi~.gerald; Edward Gainey; Mary lsaacsnn;
                                                              Maleolriz Ke~1}~atta; Patty Kinr, Steplaer~
                                                              Kinsey; Peter Schweyer; Nina Ahmad; Anton
                                                              Andre►a~; Ja»et Uiaz; Marruc~l Gu2nta~t, Jr.;
                                                              Rick Krajc~►v,Slfl; Art Ha~na'c~od; Anthvnv
                                                              {'~,l~~itl►T1S




                                                             7~
               Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 76 of 77
DocuSign Envelope fD~ 6DA1559B-DF3D-40RA•9B97-A1D5Q04AAD3D




             Alex M. Lacey                                          A. Michael Pratt
             ATTORNEY TO BE NOTICED                                 ATTORNEY TO BE NOTICED

             Clifford B. Levine                                     Greenberg Trauri~, LLP
             ATTORNEY Tn BE NQTICED                                 1717 Arch Street, Suite 40Q
                                                                    Philadelphia, PA 19l Q3
            Dentans Cohn &Grigsby, A.C.                             Prattamta~gtlaw.c~m
            625 Liberty Avenue                                      ~'ounselfar L~ter►~eno~•, Patty Kim
            Pittsburgh, PA 15222
            Alex.Lacey(c~),dent~ns.com
            Cli fford.Levine(a~dentons.com
            Counsel jor Inten~eno~•, Jordan H~~ris; and
            Counselfor Mava~zts, Pennsyh~ania State
            Democratic Part}1; Dwight Evans; Sl:arif
            Strut; Pincent Hughes; Danrll~ Burgos;
            Mi~rga~r Ceplras; Austin Davis; lsabclla
            Fitzgerald; Edward Gainey; Mary Isaacson;
            Malcolm Kenyatta,~ Patty Kim; Stephen
            Kimsey; Peter Schwe~er; Nina Ahmad; Antan
            Andrew; Janet Diaz; Manuel Guzman, Jr.;
            Rick Krajewsld; Art Hay►~~ood; Anthony
            Williams

            Eliza Sweren-Becker                                     Charles A. Pascal, Jr.
            LEAD ATTORNEY; PRO HAC VICE;                            ATTORNEY TO BE NOTICED
            ATTORNEY TO BE NOTICED
                                                                  Law Office of Charles A. Fascal, Jr.
            Myrna Perez                                           402 Grant A~Tenue
            LEAD ATTORNEY; PRO HAC VIDE;                          Lee~hburg, PA 15656
            ATTORNEY TD BE NOTICED                                Attorney.Pascal(a~mail.com
                                                                  Counselfar Movant, Citiz~~ris.~ar
            Brennan Center for Justice                            Pem~sylvQnin :s F:rture; Sierra ('luh
            120 Broadway, Suite 1750
            New York, NY 1g271
            EI iza.Sweren-Be;ckei•t~t>,nvu.edu
            Perezm(u?brennan.Law.Nyu. Edu
            C'~ttnselfc~►• Mvuu~rrs, Gitize~tsfir•
            Pen~r~ jh~ar~ucr s Fr~turc~; Sierra C.'lu~i



                                                             /.s/ M~IIy E. Meuchuri:
                                                             Mnliy E. Meacham




                                                               75
                Case 2:20-cv-00966-NR Document 415-16 Filed 08/28/20 Page 77 of 77
DocuSign Envelope ID: 6DA75599-DF3Q-4DDA-9897-A1D50D4AAD3D




                                                       VERIFICATION
                    1 do hereby state that Z am authorized to make this Verification an behalf of Columbia

            County Bard of Elections, subject to the penalties relating to unsworn falsification to

            authorities, and verify that the facts set. f"c~rth in the foregoing Answers to Plaintif'f's' Set of

            Written Interrogatories and Requests for Production of Documents are tnae and correct to the

            best of my knowledge, information, and belief.
                                                                         oow~+.e fir:

           D&~~: 8/5/2020                                              ~~

                                                                     David Witchey
                                                                     Chief Clerk




                                                                76
